





































TERM LOAN AGREEMENT
dated as of
July 24, 2017,
among
WEYERHAEUSER COMPANY,
The LENDERS Party Hereto
and
NORTHWEST FARM CREDIT SERVICES, PCA,
as Administrative Agent,
___________________________
NORTHWEST FARM CREDIT SERVICES, PCA
and
COBANK, ACB,
as Joint Lead Arrangers and Joint Bookrunners,


[CS&M Ref. No. 07720-035]





























CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------













TERM LOAN AGREEMENT dated as of July 24, 2017 (this “Agreement”), among
WEYERHAEUSER COMPANY, a Washington corporation, the LENDERS party hereto and
NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“Administrative Agent” means Northwest Farm Credit Services, PCA, in its
capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.
    
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.


“Agreement” has the meaning set forth in the preamble hereto.
    
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States and Canada applicable to the Borrower or any Restricted Subsidiary from
time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977 and the Corruption of
Foreign Public Officials Act (Canada).
    
“Applicable Rate” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, as the case may be, the applicable rate per annum set forth
below based upon the Ratings received from S&P and Moody’s:




S&P:
Moody’s:
Level 1
A- or higher
A3 or higher
Level 2
BBB+
Baa1
Level 3
BBB
Baa2
Level 4
BBB-
Baa3
Level 5
BB+ or lower
Ba1 or lower
Eurodollar Loan
1.50%
1.55%
1.60%
1.725%
2.00%
Base Rate Loan
0.50%
0.55%
0.60%
0.725%
1.00%



For purposes of the foregoing, (a) in the event either S&P or Moody’s shall not
have in effect a Rating (other than by reason of the circumstances referred to
in the last sentence of this definition), the Applicable Rate shall be based on
the remaining Rating by either S&P or Moody’s, as the case may be, (b)


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





in the event neither S&P nor Moody’s shall have in effect a Rating (other than
by reason of the circumstances referred to in the last sentence of this
definition), the Applicable Rate shall be based on Level 5, (c) if the Ratings
established by S&P or Moody’s shall fall within different Levels, the Applicable
Rate shall be based on the higher of the two Ratings, unless the Ratings differ
by two or more Levels, in which case the Applicable Rate shall be based on the
Level one level below that corresponding to the higher Rating, and (d) if the
Rating by S&P or Moody’s shall be changed (other than as a result of a change in
the rating system of S&P or Moody’s), such change shall be effective as of the
date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change is received by the Borrower, the
Administrative Agent or the Lenders. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P or Moody’s shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of a
Rating from such rating agency (it being agreed that, notwithstanding anything
in Section 9.02 to the contrary, any such amendment may be effected with the
consent of the Required Lenders) and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Rating
from such rating agency most recently in effect prior to such change or
cessation.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.


“Arrangers” means Northwest Farm Credit Services, PCA and CoBank, ACB, in their
capacities as the joint lead arrangers and joint bookrunners for the credit
facility provided for herein.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, in the form of Exhibit A or any other form
approved by the Administrative Agent and the Borrower, in each case with the
consent of any Person whose consent is required by Section 9.04 and accepted by
the Administrative Agent.


“Attributable Debt” means, in respect of any Sale and Lease-Back Transaction at
any time, the present value (discounted at the interest rate implicit in such
transaction) of the obligation of the lessee for rental payments during the
remaining term of the applicable lease (including any period for which such
lease has been extended or may, at the option of the lessor, be extended),
determined in accordance with GAAP; provided that if such Sale and Lease-Back
Transaction results in a Capital Lease Obligation, the amount of “Attributable
Debt” represented thereby will be determined in accordance with the definition
of “Capital Lease Obligations.
    
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.


“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% per annum and (c) LIBOR on such day (or if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in dollars with a maturity of one month plus 1% per annum. For purposes of
clause (c) above, LIBOR on any day shall be based on the LIBOR Screen Rate (or,
if the LIBOR Screen Rate is not available for such one-month maturity, the
Interpolated Screen Rate) at approximately 11:00 a.m., London time, on such day
for deposits in dollars with a maturity of one month. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
LIBOR shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or LIBOR, respectively.


“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate.


“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.


“Borrower” means Weyerhaeuser Company, a Washington corporation, and its
successors permitted by Section 6.03.


“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form reasonably acceptable to the
Administrative Agent and the Borrower.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the SEC under the Exchange Act as
in effect on the date hereof, but excluding any employee benefit plan of the
Borrower or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) shall own directly
or indirectly, beneficially or of record, shares representing more than 40% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were not (i) directors of the Borrower on the date hereof, (ii)
directors nominated or appointed by the management of the Borrower or
(iii) directors nominated, appointed or approved by a majority of the directors
referred to in the preceding clauses (i) and (ii) or this clause (iii).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.


“Charges” has the meaning set forth in Section 9.13.


“Claim Agreement” means the Claim Agreement dated as of the date hereof executed
by the Borrower and WNR, in favor of the Administrative Agent for the benefit of
the Lenders, substantially in the form of Exhibit C or any other form approved
by the Administrative Agent.


“Code” means the Internal Revenue Code of 1986.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder, expressed as an amount representing the maximum
principal amount of such Lender’s Loan hereunder, as such commitment may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments on the Effective Date is
$225,000,000.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Party” means the Administrative Agent and each Lender.


“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, unless cured or waived, an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or the Administrative Agent
made in good faith to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Borrower or the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.


“Disclosed Matters” means any information disclosed in (a) the Annual Report on
Form 10-K of the Borrower for the fiscal year ended December 31, 2016 and all
other reports publicly filed by the Borrower with the SEC on Forms 10-K, 10-Q or
8-K since December 31, 2016 and prior to the date hereof, (b) the Annual Report
on Form 10-K of Plum Creek Timber Company, Inc. for the fiscal year ended
December 31, 2015 and all other reports publicly filed by Plum Creek Timber
Company, Inc. with the SEC on Forms 10-K, 10-Q or 8-K since December 31, 2015
and prior to the date hereof, and (c) the actions, suits and proceedings
disclosed on Schedule 3.06.


“dollars” or “$” refers to lawful money of the United States of America.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any
institution established in an EEA Member Country that is a subsidiary of any
Person described in clause (a) or (b) above and is subject to consolidated
supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any commercial bank, any investment bank, any savings and
loan association, any savings bank and any insurance company that, in each case
under this clause (d), extends credit or makes or purchases loans in the
ordinary course of business, other than, in each case, (i) the Borrower or any
Subsidiary, (ii) any Defaulting Lender or (iii) any natural person.


“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, or to health or safety matters
(as such relate to Hazardous Materials).


“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into any such Equity Interests).


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any entity, trade or business (whether or not
incorporated) that, together with the Borrower or any Subsidiary, is treated as
a “single employer” within the meaning of Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the
Borrower or any Subsidiary or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(f) the filing of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the incurrence by the
Borrower or any Subsidiary or any of their respective ERISA Affiliates of


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower or any Subsidiary or any
of their respective ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any Subsidiary or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Section 4245 of ERISA, or in
endangered or critical status, within the meaning of Section 305 of ERISA, or
terminated, within the meaning of Section 4041A of ERISA or (i) the conditions
for imposition of a Lien under Section 303(k) of ERISA shall have been met with
respect to any Plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.


“Eurodollar Loan” means a Loan that bears interest at a rate determined by
reference to LIBOR.


“Eurodollar Reserve Percentage” means, for any day with respect to any Lender,
that percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board of Governors, for determining the reserve requirement
(if any) for such Lender in respect of eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board of Governors). The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage.


“Event of Default” has the meaning set forth in Article VII.


“Exchange Act” means the United States Securities Exchange Act of 1934.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” means the Credit Agreement dated as of September 13,
2013, among the Borrower, the lenders party thereto and CoBank, ACB, as
administrative agent.


“Farm Credit Equities” has the meaning set forth in Section 5.11(a).


“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







“Farm Credit Lender Transfer Certificate” means, in connection with an
assignment or sale of a participation pursuant to Section 9.04 by a Farm Credit
Lender, a certificate executed by an officer of such Farm Credit Lender and
certifying to the Borrower that such Farm Credit Lender has used commercially
reasonable efforts to consummate the relevant assignment or sale of a
participation with another Person that would be expected to make patronage
distributions to the Borrower on a going forward basis that are consistent with
(or better than) those that the Borrower could reasonably have expected to have
received from such Farm Credit Lender.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.


“Financial Officer” means, with respect to any Person, the chief financial
officer, the principal accounting officer, the treasurer or the controller of
such Person.


“Foreign Lender” means a Lender that is not a U.S. Person.


“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).


“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment of such Indebtedness, (c) to
maintain working capital, equity capital or other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness; provided, however,
that the term Guarantee shall not include endorsements for collection or
deposit, in either case in the ordinary course of business. The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness guaranteed thereby (or, in the case
of (i) any Guarantee the terms of which limit the monetary


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





exposure of the guarantor or (ii) any Guarantee of an obligation that does not
have a principal amount, the maximum monetary exposure as of such date of the
guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by a Financial Officer of the Borrower)).


“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than, for the avoidance
of doubt, performance bonds, surety bonds and similar instruments), (c) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services due more than six months after such property is acquired or
such services are completed (excluding (i) trade accounts payable and accrued
expenses, in each case incurred in the ordinary course of business, (ii)
deferred compensation payable to directors, officers or employees of the
Borrower or any Subsidiary and any such obligations incurred under ERISA and
(iii) any purchase price adjustment or earn-out obligation, except, in the case
of this clause (iii), to the extent that the amount thereof is due and payable),
(d) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
by such Person, valued, as of any date of determination, at the lesser of (i)
the principal amount of such Indebtedness and (ii) the fair market value of such
property (as determined in good faith by such Person), (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person and (h) all obligations of such Person as an account party in respect of
letters of credit (other than trade related letters of credit issued in the
ordinary course of business) and the principal component of all obligations of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Information” has the meaning set forth in Section 9.12.


“Installment Note” has the meaning set forth in Section 9.18.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, in the form of Exhibit B or any other form
reasonably acceptable to the Administrative Agent and the Borrower.


“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is one, two,
three or six months thereafter (or, if agreed to by each Lender participating
therein, 12 months thereafter or a period of another duration thereafter), as
the Borrower may elect; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.


“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBOR Screen Rate for the longest
maturity for which a LIBOR Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBOR Screen Rate for the shortest
maturity for which a LIBOR Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.


“IRS” means the United States Internal Revenue Service.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.


“LIBOR” means, with respect to any Eurodollar Borrowing for any Interest Period,
the LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period. If no LIBOR Screen Rate
shall be available at such time for a particular Interest Period but LIBOR
Screen Rates shall be available for maturities both longer and shorter than such
Interest Period, then LIBOR for such Interest Period shall be the Interpolated
Screen Rate; provided that LIBOR for any Interest Period shall be increased or
decreased as provided in Section 2.14(g). Notwithstanding the foregoing, if
LIBOR, determined as provided above, would otherwise be less than zero, then
LIBOR shall be deemed to be zero for all purposes.


“LIBOR Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration Ltd. (or any other Person that
takes over the administration of such rate) for deposits in dollars (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate from time to time as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, hypothecation, charge or security interest on, in or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset; provided that an operating lease shall not be deemed to constitute a
Lien.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, the Claim Agreement and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(c) and the letter agreement regarding “Waiver and Release of
Borrower Rights Under the Farm Credit Act of 1971,” dated as of the date hereof,
between the Borrower and Northwest Farm Credit Services, PCA.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means (a) a materially adverse effect on the business,
financial condition, operations or properties of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of the Borrower to perform its payment obligations under any Loan Document or
(c) a materially adverse effect on the rights and remedies available to the
Administrative Agent and the Lenders under the Loan Documents.


“Material Indebtedness” means Indebtedness (other than Indebtedness under the
Loan Documents) of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount of $150,000,000 or more.


“Material Restricted Subsidiary” means each Restricted Subsidiary (a) the total
assets of which (determined on a consolidated basis for such Restricted
Subsidiary and its Restricted Subsidiaries) equal 5.0% or more of the
consolidated total assets of the Borrower and the Restricted Subsidiaries or
(b) the revenues of which (determined on a consolidated basis for such
Restricted Subsidiary and its Restricted Subsidiaries) equal 5.0% or more of the
consolidated revenues of the Borrower and the Restricted Subsidiaries, in each
case as of the last day of or for the most recently ended period of four fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.01 (or, prior to the first such delivery, such period
ended December 31, 2016).


“Maturity Date” means the nine-year anniversary of the Effective Date.


“Maximum Rate” has the meaning set forth in Section 9.13.


“MNPI” means material information concerning the Borrower or any Subsidiary or
their securities that is not Public Information. For purposes of this
definition, “material information” means information concerning the Borrower or
the Subsidiaries, or any of their securities, that could reasonably be expected
to be material for purposes of the United States Federal and state securities
laws.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.


“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.


“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18).


“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Participants” has the meaning set forth in Section 9.04(c)(i).
    
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any Subsidiary or any of their respective ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning set forth in Section 9.01(d).


“Prime Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest referenced on such day in the online edition of The Wall
Street Journal as the “prime rate” (which reference, as of the Effective Date,
indicates that such rate represents the base rate posted by 70% of the nation’s
largest banks), or if the online edition of The Wall Street Journal is not
published on such day or such rate is not referenced therein on such day, such
rate as last referenced in the online edition of The Wall Street Journal. In the
event the online edition of The Wall Street Journal ceases to reference such
rate on a regular basis, the term “Prime Rate” shall be determined on any day by
reference to such other regularly published or circulated “prime rate” for such
day as is reasonably acceptable to the Administrative Agent and the Borrower.
Any change in the Prime Rate shall be automatically effective on the date such
change is published or circulated, without the necessity of notice to the
Borrower.


“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.


“Public Information” means any information that (a) has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act or (b) does not
constitute material information concerning the Borrower or the Subsidiaries or
their securities. For purposes of this definition, “material information” means
information concerning the Borrower or the Subsidiaries, or any of their
securities, that could reasonably be expected to be material for purposes of the
United States Federal and state securities laws.


“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.


“Rating” means, as of any date, (a) the rating by Moody’s or S&P, as the case
may be, in effect on such date of the Senior Unsecured Long-Term Debt of the
Borrower or (b) if Moody’s or S&P, as the case may be, does not have a rating in
effect on such date of the Senior Unsecured Long-Term Debt of the Borrower, the
corporate rating of the Borrower by Moody’s or S&P, as applicable.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).


“Register” has the meaning set forth in Section 9.04(b).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.


“Required Lenders” means, at any time, Lenders holding Commitments or Loans
representing more than 50% of the Commitments or Loans of all Lenders at such
time. For purposes of this definition, the amount of the Commitments and Loans
shall be determined by excluding the Commitment or Loan of any Defaulting
Lender. For the avoidance of doubt, Voting Participants shall have the voting
rights specified in Section 9.04(c)(iii) with respect to any matter requiring
the approval of the Required Lenders.


“Responsible Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, the controller (or an individual performing an equivalent function)
or the general counsel of such Person.


“Restricted Subsidiary” means each Subsidiary that is not an Unrestricted
Subsidiary.


“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.


“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or a Restricted Subsidiary of any real
property in the United States of America (except for temporary leases for a term
of not more than three years), which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, the U.S. Department of Commerce or the Department of
Foreign Affairs, Trade and Development (Canada) or (b) any Person owned or
controlled by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of
State, the U.S. Department of Commerce or the Department of Foreign Affairs,
Trade and Development (Canada).


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the United States Securities Act of 1933.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Senior Unsecured Long-Term Debt” means senior, unsecured, non-credit-enhanced
long-term indebtedness for borrowed money of the Borrower.


“Shareholders’ Interest in the Borrower and the Restricted Subsidiaries” means,
at any time, the aggregate of capital and surplus, including surplus resulting
from the March 1, 1913 revaluation of timber and timberlands, of the Borrower
and the Restricted Subsidiaries at such time, after deducting the cost of shares
of the Borrower held in treasury.


“subsidiary” means, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of Equity
Interests having ordinary voting power for the election of directors or other
governing body members (other than Equity Interests having such power only by
reason of the happening of a contingency) are, at the time any determination is
being made, beneficially owned by the parent and/or one or more subsidiaries of
the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Test Period” means, at any time, the last day of the then most recently ended
fiscal quarter or fiscal year of the Borrower with respect to which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b).


“Timber Installment Notes Collateral” means any credit support provided in any
timber installment note transaction.


“Total Adjusted Shareholders’ Equity” means, as of any date, the consolidated
shareholders’ equity of the Borrower that would be reported as “total equity” on
a consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP; provided that, for purposes of calculating “Total Adjusted
Shareholders’ Equity”, there shall be excluded (a) any cumulative other
comprehensive income or loss, in each case as reflected on the consolidated
balance sheet of the Borrower in accordance with GAAP, (b) treasury common
shares in the Borrower and (c) the aggregate net book value (after deducting any
reserves applicable thereto) of investments in Unrestricted Subsidiaries.


“Total Funded Indebtedness” means, as of any date, the Loans and any other
Indebtedness of the Borrower and the Restricted Subsidiaries that would be
reported as “long-term debt”, “current maturities of long-term debt” or
“short-term debt” on a consolidated balance sheet of the Borrower prepared as of
such date in accordance with GAAP, in an amount that would be so reported,
provided that, for purposes of calculating “Total Funded Indebtedness”, there
shall be excluded (a) any Indebtedness of Unrestricted Subsidiaries, (b) any
Indebtedness that is non-recourse to the Borrower and the Restricted
Subsidiaries, including any Indebtedness reported as “long-term debt
(nonrecourse to the company) held by variable interest entities” on a
consolidated balance sheet of the Borrower, and (c) any Indebtedness secured by
Timber Installment Notes Collateral in an amount equal to at least 90% of the
outstanding principal amount thereof.


“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of Loans and the use of the proceeds thereof
and (b) the payment of fees and expenses in connection with the foregoing.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR or the Base Rate.


“Unrestricted Subsidiary” means (a) each Subsidiary designated as an
Unrestricted Subsidiary on Schedule 1.01 or by a Responsible Officer of the
Borrower in the manner provided below, in each case until such time as such
Subsidiary is redesignated as a “Restricted Subsidiary” in the manner provided
below, and (b) each subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Subsidiary as an “Unrestricted Subsidiary” by delivering to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
specifying such designation and certifying that immediately after giving effect
to such designation no Default shall have occurred and be continuing. The
Borrower may designate any Unrestricted Subsidiary as a “Restricted Subsidiary”
by delivering to the Administrative Agent a certificate of a Responsible Officer
specifying such redesignation and certifying that immediately after giving
effect to such designation (i) no Default shall have occurred and be continuing
and (ii) the Borrower will, on a pro forma basis as of the last day of the then
most recent Test Period, have been in compliance with Sections 6.04 and 6.05.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(f)(ii)(B)(3).


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“Voting Participant” has the meaning set forth in Section 9.04(c)(iii).


“Voting Participant Notification” has the meaning set forth in
Section 9.04(c)(iii).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“WNR” means Weyerhaeuser NR Company, a Washington corporation.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing”).


Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





the same meaning and effect as the word “shall”. The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The word “law” shall
be construed as referring to all statutes, rules, regulations, codes and other
laws (including official rulings and interpretations thereunder having the force
of law), and all judgments, orders, writs and decrees, of all Governmental
Authorities. Except as otherwise provided herein and unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including this Agreement and the other Loan Documents) shall,
except as otherwise provided herein, be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.


Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(a) if the Borrower, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent, by notice to the
Borrower, shall request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any change to GAAP occurring
after the date hereof as a result of the adoption of any proposals set forth in
the Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on December 31, 2016.


ARTICLE II
THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower on the Effective Date
in a principal amount not in excess of such Lender’s Commitment. No portion of
any Loan that is repaid or prepaid may be reborrowed.


Section 2.02    Loans and Borrowings.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make its Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Loans, as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that (i)
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement and (ii) any such
domestic or foreign branch or Affiliate of such Lender shall not be entitled to
any greater indemnification under Section 2.14 or 2.16 with respect to such Loan
than that to which the applicable Lender (acting through its domestic branch)
was entitled on the date on which such Loan was made (or, to the extent provided
in such Section, would have been entitled as a result of a Change in Law after
the date on which such Loan was made).


(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each Base Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five (or such greater
number as may be agreed to by the Administrative Agent) Eurodollar Borrowings
outstanding.


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.


Section 2.03    Requests for Borrowings. To request a Borrowing on the Effective
Date, the Borrower shall give notice (which notice may be given by telephone, to
be confirmed in writing as set forth below) to the Administrative Agent (a) in
the case of a Eurodollar Borrowing, not later than 12:00 p.m., Pacific time,
three Business Days before the Effective Date or (b) in the case of a Base Rate
Borrowing, not later than 10:00 a.m., Pacific time, on the Effective Date. Each
such Borrowing Request shall be irrevocable and shall be made (or, in the case
of any telephonic Borrowing Request, shall be confirmed promptly) by hand
delivery, facsimile or electronic transmission of a “pdf” or similar copy to the
Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i)    the aggregate amount of such Borrowing;


(ii)    the date of such Borrowing, which shall be the Effective Date;


(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)    the location and number of the account to which funds are to be
disbursed.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing Request delivered by the time
referred to in clause (a) above, a Eurodollar Borrowing with an Interest Period
of one month’s duration and (ii) otherwise, a Base Rate Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Section 2.04    [Reserved].
Section 2.05    [Reserved].
Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make (i) each Eurodollar Loan to be made by it
hereunder on the Effective Date by wire transfer of immediately available funds
by 9:00 a.m., Pacific time, and (ii) each Base Rate Loan to be made by it
hereunder on the Effective Date thereof by wire transfer of immediately
available funds by 1:00 p.m., Pacific time (or, if earlier, two hours after the
time of delivery to the Administrative Agent of the applicable Borrowing
Request), in each case to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make Loans available to the Borrower by remitting the amounts so
received, in like funds, promptly (and, in any event, by (i) 9:30 a.m., Pacific
time, in the case of Eurodollar Loans and (ii) 1:30 p.m., Pacific time, in the
case of Base Rate Loans) to the account specified by the Borrower in the
applicable Borrowing Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to such
Borrowing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.




Section 2.07    Interest Elections.
(a)    Each Borrowing initially shall be of the Type and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in the
applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.


(b)    To make an election pursuant to this Section, the Borrower shall give
notice (which notice may be given by telephone, to be confirmed in writing as
set forth below) to the Administrative Agent of such election by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable and shall be made (or, in the case of any telephonic Interest
Election Request, shall be confirmed promptly) by hand delivery, facsimile or
electronic transmission of a “pdf” or similar copy to the Administrative Agent
of an executed written Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and


(iv)    if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
the Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, has
notified the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.


Section 2.08    Termination of Commitments. The Commitment of each Lender will
terminate immediately following the making of its Loan on the Effective Date.


Section 2.09    Repayment of Loans; Evidence of Debt.


(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loan of such Lender on the Maturity Date.


(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence, absent manifest error, of the existence and amounts of
the obligations of the Borrower in respect of the Loans, interest and fees due
or accrued hereunder; provided that in the event of any inconsistency between
the records maintained by the Administrative Agent and any Lender, the records
maintained by the Administrative Agent shall control; provided further that the
failure of the Administrative Agent or any Lender to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.


(c)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and the Borrower (each such approval not to be unreasonably
withheld, delayed or conditioned). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or to such payee and its
registered assigns).


Section 2.10    Prepayment of Loans.


(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.


(b)    [Reserved].


(c)    The Borrower shall give notice (which notice may be given by telephone,
to be confirmed in writing by hand delivery, facsimile or electronic
transmission of a “pdf” or similar


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





copy) to the Administrative Agent of any optional prepayment under paragraph (a)
of this Section (i) in the case of prepayment of a Eurodollar Borrowing, not
later than 12:00 p.m., Pacific time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 11:00 a.m., Pacific time, on the date of prepayment (which shall be a
Business Day). Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowing or Borrowings to be prepaid and the principal
amount of each such Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment of any Borrowing pursuant to paragraph (a) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.


(d)    Each prepayment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing. Prepayments shall be accompanied by accrued interest
on the principal amount prepaid and, subject to Section 2.15, shall be without
premium or penalty.


Section 2.11    Fees.
(a)    [Reserved].


(b)    [Reserved].


(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances (except as otherwise expressly agreed).


Section 2.12    Interest.
(a)    The Loans comprising each Base Rate Borrowing shall bear interest at the
Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at
LIBOR for the Interest Period in effect for such Borrowing plus the Applicable
Rate.
(c)    [Reserved].


(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





any other such amount, 2% per annum plus the rate applicable to Base Rate Loans
as provided in paragraph (a) of this Section.


(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of a
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Base Rate at times when
the Base Rate is based on the Prime Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate or LIBOR shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.


Section 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent determines
(which determination shall be prima facie evidence absent manifest error) that
adequate and reasonable means do not exist for ascertaining LIBOR for such
Interest Period, then the Administrative Agent shall give notice (which may be
telephonic, by facsimile or by electronic transmission of a “pdf” or similar
copy) thereof to the Borrower and the Lenders as promptly as practicable and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (a) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and such Borrowing shall be continued as a Base Rate Borrowing, and (b) any
Borrowing Request for a Eurodollar Borrowing shall be treated as a request for a
Base Rate Borrowing.


Section 2.14    Increased Costs. (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;


(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or


(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount), in each case by
an amount reasonably deemed by such


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Lender or other Recipient to be material, then, from time to time upon request
of such Lender or other Recipient, the Borrower will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loan made by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity) by an amount reasonably deemed by such Lender to be material, then,
from time to time upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(c)    If, and for so long as, any Lender shall be required pursuant to the
requirements of the Board of Governors to maintain reserves with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board of Governors), then, from time to time upon request of
such Lender, the Borrower will pay to such Lender additional interest on the
applicable Eurodollar Loans of such Lender at a rate per annum determined by
such Lender up to but not exceeding the excess of (i) (A) the applicable LIBOR
divided by (B) one minus the Eurodollar Reserve Percentage over (ii) the
applicable LIBOR.


(d)    A certificate of a Lender or other Recipient setting forth in reasonable
detail the basis and calculation of the amount or amounts necessary to
compensate such Lender or other Recipient or its holding company, as the case
may be, as specified in paragraph (a), (b) or (c) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or other Recipient, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.


(e)    Failure or delay on the part of any Lender or other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or other Recipient’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or other Recipient
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Borrower of the Change in Law
or other event giving rise to such increased costs or expenses or reductions and
of such Lender’s or other Recipient’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.


(f)    Notwithstanding any other provision of this Section to the contrary, no
Lender or other Recipient shall request, or be entitled to receive, any
compensation pursuant to this Section unless (i) it shall be the general policy
or practice of such Lender or other Recipient to seek compensation in similar
circumstances under comparable provisions of other credit agreements, if any,
and (ii) such compensation would not be duplicative of any increase in LIBOR
pursuant to Section 2.14(g).




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(g)    On the third and sixth anniversaries of the Effective Date (or on such
other date approximately preceding any such anniversary as the Arrangers, the
Administrative Agent and the Borrower may agree) (each such date, a “Reset
Reference Point”), the Administrative Agent (i) shall determine the difference
(in basis points), if any, between the Current Cost of Funds (as defined below)
as of such Reset Reference Point and the Effective Date Cost of Funds (as
defined below) and (ii) thereafter shall promptly notify the Lenders and the
Borrower of such difference by delivering a certificate in substantially the
form of Exhibit F (or in such other form as is mutually acceptable to the
Administrative Agent and the Borrower). LIBOR (as otherwise determined in
accordance with the definition thereof) for any Interest Period shall be
increased or decreased, as applicable, by the amount of such difference (in a
like amount of basis points), which increase or decrease shall commence from and
as of such Reset Reference Point and shall remain in effect until the next Reset
Reference Point; provided that in no event shall LIBOR for any Interest Period
be reduced below zero. As used in this Section 2.14(g):


“Current Cost of Funds” means, as of any Reset Reference Point, the amount (in
basis points and which amount shall be set forth as a negative number if the
amount in the following clause (x) is less than the amount in the following
clause (y)), if any, by which (x) the LIBOR Floating Note Rate differs from (y)
LIBOR for an Interest Period of one month, in each case determined as of the
date that is two Business Days prior to such Reset Reference Point.
“Effective Date Cost of Funds” means, as of the Effective Date, one basis point,
which is the amount by which (x) the LIBOR Floating Note Rate differs from (y)
LIBOR for an Interest Period of one month, in each case determined as of the
date that is two Business Days prior to the Effective Date.
“LIBOR Floating Note Rate” means, as of any date of determination, the estimated
funding cost (not the actual sale price), including standard underwriting fees,
for new three-year debt securities indexed to the one-month LIBOR Screen Rate
issued by the Farm Credit Funding Corporation into the primary market based on
market observations on such date indicated at approximately 9:30 a.m., Eastern
time; it being understood that such indications represent the Farm Credit
Funding Corporation’s best estimate of the cost of new debt issuances based on a
combination of daily surveys of selected farm credit selling group members
(participating bond dealers) and ongoing monitoring of the fixed income markets
for actual, recent, primary market issuance by other government-sponsored of
similar bonds and notes and pricing within related derivative markets,
particularly the interest rate swap market. Historical information on such
funding costs is available, for the prior week, on the Farm Credit Funding
Corporation’s website (farmcreditfunding.com/ffcb_live/fundingCostIndex.html)
under the “Output” tab of the most recent spreadsheet.
By way of example, assuming the Effective Date Cost of Funds is 15 basis points,
(a) if the Current Cost of Funds as of a Reset Reference Point is 35 basis
points, then LIBOR for any Interest Period shall be increased by 20 basis points
commencing from and as of such Reset Reference Point, and (b) if the Current
Cost of Funds as of a Reset Reference Point is -5 basis points (i.e., the LIBOR
Floating Note Rate is 5 basis points less than LIBOR for an Interest Period of
one month, in each case as of such Reset Reference Point), then LIBOR shall be
decreased (but not below zero) by 20 basis points commencing from and as of such
Reset Reference Point.
Section 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurodollar Loan on the date


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





specified in any notice delivered pursuant hereto (other than any notice deemed
ineffective as contemplated under Section 2.13 and other than any failure to
borrow as a result of a failure to make a Loan by any Lender as required
hereunder), (d) the failure to prepay any Eurodollar Loan on a date specified
therefor in any notice of prepayment given by the Borrower (whether or not such
notice may be revoked in accordance with the terms hereof) or (e) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18(b) (other than in reliance on clause (iii) thereof), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event in accordance with this Section. Such loss,
cost or expense to any Lender shall be deemed to consist of an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at LIBOR (determined without regard to any floor set forth
in the definition thereof) that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate such Lender would bid if it were to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. In no event shall such
loss, cost or expense include the loss of anticipated profits or loss of any
interest rate floor or any administrative, processing or similar fees. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section (which shall set forth the basis
for requesting and the method of calculating such compensation) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section for any loss, cost or
expense shown on such certificate incurred or suffered more than 30 days prior
to the date that such Lender delivers such certificate to the Borrower.
Section 2.16    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.


(c)    Evidence of Payment. Upon request by the Administrative Agent, as soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, upon written request therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability shall be delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, and shall be conclusive absent manifest error. The Borrower
shall pay such Recipient the amount shown as due on any such certificate within
30 days after receipt thereof. If any Recipient becomes entitled to a refund of
Indemnified Taxes for which such Recipient has received payment from the
Borrower hereunder, such Recipient shall, at the expense of the Borrower, use
its reasonable efforts (consistent with internal policy, and legal and
regulatory restrictions) to obtain such refund. If any Recipient receives a
refund or is entitled to claim a tax credit in respect of any Indemnified Taxes
for which such Recipient has received payment from the Borrower hereunder, such
Recipient shall promptly notify the Borrower of such refund or credit and shall,
within 30 days after receipt of a request by the Borrower (or promptly upon
receipt, if the Borrower has requested application for such refund or credit
pursuant hereto), repay such refund or amount of credit to the Borrower, net of
all out-of-pocket expenses of such Recipient and without interest; provided that
the Borrower, upon the request of such Recipient, agrees to return such refund
or amount of credit (plus penalties, interest or other charges) to such
Recipient in the event such Recipient is required to repay such refund or such
credit is denied or subsequently determined to be unavailable.


(e)    Indemnification by the Lenders. Each Lender shall, within 10 days after
demand therefor, severally indemnify the Borrower and the Administrative Agent
for (i) any Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
as determined by the Administrative Agent or the Borrower in good faith, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that, in the case of the Borrower, such
indemnification shall not apply to Indemnified Taxes. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to Administrative Agent under this paragraph (e). The agreements
in this paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or replacement of, a Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other obligations hereunder.


(f)    Status of Lenders.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent (as applicable), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.


(iii)    Each Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use reasonable efforts (consistent with internal policy and
legal and regulatory restrictions) to file any certificate or document requested
by the Borrower or to change the jurisdiction of its applicable lending office
if, in the reasonable judgment of such Lender, the making of such a filing or
change (A) would eliminate or reduce the amount payable pursuant to this Section
2.16 in the future and (B) would not be materially disadvantageous to such
Lender or require the disclosure of information that such Lender reasonably
considers to be confidential.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(iv)    Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.


(g)    Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. Solely for purposes of clause (D) of paragraph (f)(ii) of this
Section, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 p.m., Pacific time), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled
thereto, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.


(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Loan
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loan and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall notify the Administrative Agent of such fact and shall purchase (for cash
at face value) participations in the Loans of other Lenders to the extent
necessary so that the amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amounts of principal of and accrued
interest on their Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, (ii) the provisions
of this paragraph shall not be construed to apply to any payment made by the
Borrower pursuant to and


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time), including pursuant to Sections 2.18(b)
or 2.19, or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in its Loan to any Person that is an Eligible
Assignee (as such term is defined from time to time) and (iii) the provisions of
this paragraph shall be subject to Section 5.11(c). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.06(b), 2.16(e), 2.17(d) and 9.03(c), in each case
in such order as shall be determined by the Administrative Agent in its
discretion.


Section 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the reasonable judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.


(b)    If (i) any Lender (or any Participant in respect of any Lender) requests
compensation under Section 2.14, (ii) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender (or any Participant in
respect of any Lender) or any Governmental Authority for the account of any
Lender (or any Participant in respect of any Lender) pursuant to Section 2.16,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





amendment, waiver, discharge or termination that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders) and with respect to
which the Required Lenders shall have granted their consent, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (A) terminate the Commitment of such Lender and prepay
outstanding Loan of such Lender in full, in each case without any obligation to
terminate any Commitment, or prepay any Loan, of any other Lender (other than
solely pursuant to Section 2.10(b)), or (B) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04, but with the processing and recordation fee being
waived by the Administrative Agent in such instance), all its interests, rights
(other than its existing rights to payments pursuant to Section 2.14 or 2.16)
and obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that, in the case of
any such assignment and delegation under clause (B) above, (1) the Borrower
shall have received the prior written consent of the Administrative Agent with
respect to such Eligible Assignee, which consent shall not be unreasonably
withheld, delayed or conditioned, (2) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee and/or the Borrower, (3) in the case of any such assignment and
delegation relating to a request for compensation under Section 2.14, such
assignment and delegation will result in a reduction in such compensation and
(4) such assignment and delegation does not conflict with applicable law. A
Lender shall not be required to make any such assignment and delegation, or to
have its Commitment and Loan so terminated or repaid, if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation, or to cause
such termination or repayment, have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.


Section 2.19    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, for
so long as such Lender is a Defaulting Lender, the Commitment and the Loan of
such Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof. In the event that the Administrative Agent and the Borrower
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Lender will
cease to be a Defaulting Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders, on the Effective Date,
that:


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Section 3.01    Organization; Powers. The Borrower and each Restricted
Subsidiary is (a) duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite corporate or other
organizational power and authority required for the ownership and operation of
its properties and the conduct of its business as now conducted and (c) is
qualified to do business in every jurisdiction where such qualification is
required, except in each case referred to in clauses (a) (other than with
respect to the Borrower), (b) and (c), for failures that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
Section 3.02    Authorization; Enforceability. The execution, delivery and
performance by the Borrower of the Loan Documents are within its corporate
powers and have been duly authorized by all necessary corporate action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
Section 3.03    Governmental Approvals; Absence of Conflicts. The execution,
delivery and performance by the Borrower of the Loan Documents (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been, or substantially
contemporaneously with the borrowing hereunder will be, obtained or made and are
(or will so be) in full force and effect, (b) will not violate any applicable
law or order of any Governmental Authority, (c) will not violate the charter or
by-laws of the Borrower, (d) will not violate or result (alone or with notice or
lapse of time, or both) in a default under any indenture or other agreement or
instrument binding upon the Borrower or any Restricted Subsidiary or any of
their assets and (e) will not result in the creation or imposition of any Lien
on any asset now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary, except in each case referred to in clauses (a), (b), (d) and (e), to
the extent that any such failure to obtain or make or any such violation,
default or payment, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders or filed with the
SEC its consolidated balance sheet and consolidated statements of operations,
comprehensive income, changes in equity and cash flows as of and for the fiscal
year ended December 31, 2016, audited by and accompanied by the opinion of KPMG
LLP, independent registered public accounting firm. Such financial statements
present fairly, in all material respects, the financial position and results of
operations of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP.


(b)    Except for the Disclosed Matters and except for changes in operating
results arising in the ordinary course of business, there has been no material
adverse change in the business, financial condition, operations or properties of
the Borrower and the Restricted Subsidiaries, taken as a whole, since December
31, 2016.


Section 3.05    Properties. The Borrower and each Restricted Subsidiary has good
title to, or valid leasehold or other limited property interests in, all its
property, except for Liens not prohibited by Section 6.01 and except where the
failure to have such title or leasehold or other interest, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Section 3.06    Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any Restricted Subsidiary (a) except for the Disclosed Matters, that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve any of the Loan Documents or the
Transactions.
Section 3.07    Compliance with Laws. Except for the Disclosed Matters, the
Borrower and each Restricted Subsidiary is in compliance with all laws,
including all orders of Governmental Authorities, applicable to it or its
property (including Environmental Laws), except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 3.08    Investment Company Status. The Borrower is not an “investment
company” as defined in the Investment Company Act of 1940.
Section 3.09    Taxes. The Borrower and each Restricted Subsidiary has filed or
caused to be filed all Federal, state and local tax returns required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) payment of taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) to the extent that the failure to
do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
Section 3.10    ERISA. No ERISA Event has occurred or, to the knowledge of the
Borrower, is reasonably expected to occur that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
Section 3.11    Disclosure. None of the reports, certificates or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
furnished hereunder on or prior to the Effective Date (as modified or
supplemented by all other information so furnished on or prior to the Effective
Date), when taken as a whole and together with the Disclosed Matters, contains
as of the Effective Date any material misstatement of fact or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that (a) with respect to financial projections or other forward-looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made and at the time made available to the Administrative Agent (it being
understood that financial projections or other forward-looking information are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower, that actual results or events may differ
significantly from the projected or forecasted results or events and such
differences may be material) and (b) no representation is made herein with
respect to information of a general economic or industry specific nature.
Section 3.12    Federal Reserve Regulations. No part of the proceeds of the
Loans will be used by the Borrower or its Subsidiaries for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock, in each case, in a manner that entails a violation
(including on the part of any Lender) of any of the regulations of the Board of
Governors, including Regulations U and X.
Section 3.13    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains policies and procedures designed to reasonably ensure compliance
by the Borrower and the


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Restricted Subsidiaries and their respective directors, officers, employees and
agents (in each case acting in their capacities as such) with applicable
Anti-Corruption Laws and Sanctions, and the Borrower and its Restricted
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
directors and employees are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of the Borrower or any
Restricted Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers or employees is a Sanctioned Person. The Borrower
will not request any Borrowing, and the Borrower will not use, and will not
permit its Subsidiaries and its or their respective directors, officers,
employees and agents to use, the proceeds of any Borrowing (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in Canada, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.


ARTICLE IV
CONDITIONS
The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent shall have received (i) from each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or
(B) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or electronic transmission of a “pdf” or similar copy of
a signature by such party of a counterpart hereof) that such party has signed a
counterpart of this Agreement and (ii) an executed copy of the Claim Agreement.


(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
each of (i) Cravath, Swaine & Moore LLP, special New York counsel to the
Borrower, and (ii) Jose Quintana, Senior Counsel, as counsel for the Borrower,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.


(c)    The Administrative Agent shall have received such customary documents and
certificates in connection with the effectiveness of this Agreement as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Borrower and the authorization of the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.


(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
satisfaction of the conditions set forth in paragraphs (h) and (i) of this
Article IV.


(e)    The Arrangers and the Administrative Agent shall have received all fees
and expenses due and payable on or prior to the Effective Date, and in the case
of expenses, to the extent invoiced in reasonable detail at least two Business
Days prior to the Effective Date.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(f)    Substantially concurrently with the funding of Loans hereunder, all
principal, accrued and unpaid interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been or shall be paid
in full and the commitments thereunder shall have been or shall be terminated,
and the Administrative Agent shall have received a customary payoff letter in
evidence thereof.
(g)    The Lenders shall have received, at least three Business Days prior to
the Effective Date (or such later date as the Administrative Agent shall
reasonably agree), all documentation and other information about the Borrower
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, in each case, that has been
requested by the Administrative Agent in writing at least 10 Business Days prior
to the Effective Date.


(h)    The representations and warranties of the Borrower set forth in Article
III shall be true and correct in all material respects, in each case on and as
of the Effective Date, immediately after giving effect to the Borrowing
occurring on such date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such prior date.


(i)    On the Effective Date, immediately after giving effect to the Borrowing
occurring on such date, no Default shall have occurred and be continuing or
would result therefrom.


(j)    The Administrative Agent shall have received evidence that (i) the
Borrower has purchased, or agreed to purchase, the Farm Credit Equities
consistent with Section 5.11 (it being acknowledged and agreed that such
condition shall be satisfied upon the execution and delivery by the Borrower on
the Effective Date of the updated Northwest Farm Credit Services Membership
Agreement in the form provided by the Administrative Agent to the Borrower) and
(ii) the Borrower has entered into a standard agreement agreeing to waive and
release certain rights typically accorded borrowers of Farm Credit Lenders (it
being acknowledged and agreed that such condition shall be satisfied upon the
execution and delivery by the Borrower on the Effective Date of the letter
agreement regarding “Waiver and Release of Borrower Rights Under the Farm Credit
Act of 1971” in the form provided by the Administrative Agent to the Borrower).


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(a)    within 95 days after the end of each fiscal year of the Borrower, its
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, changes in equity and cash flows as of the end of or for
such fiscal year, together with the notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all audited by and
accompanied by the opinion of KPMG LLP or another independent registered public
accounting firm of recognized national standing (which shall not be qualified in
any material respect, it being understood and agreed that any qualification
solely with respect to management’s assessment of the internal controls over
financial reporting of an acquired business shall not in any event be considered
material) to the effect that such consolidated financial statements present
fairly in all material respects the financial position and results of operations
of the Borrower and its consolidated Subsidiaries on a consolidated basis as of
the end of or for such fiscal year in accordance with GAAP consistently applied,
except as noted therein;


(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
consolidated statements of operations, comprehensive income and cash flows as of
the end of or for such fiscal quarter (other than in the case of the
consolidated statement of cash flows) and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
position and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP as of the end of or
for such period, except as therein noted, subject to year-end audit adjustments
and the absence of footnotes (which certification requirement shall be deemed
satisfied by the execution by a Financial Officer of the Borrower of the
certification required to be filed with the SEC pursuant to Item 601 of
Regulation S‑K);


(c)    no later than two Business Days after the required time of delivery of
financial statements under clause (a) or (b) above, a certificate (substantially
in the form of Exhibit E hereto) of a Financial Officer of the Borrower (i)
certifying that, to the knowledge of such Financial Officer, no Default or Event
of Default has occurred or, if a Default or an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) setting forth computations in
reasonable detail demonstrating compliance with the covenants contained in
Sections 6.04 and 6.05 and (iii) including a reconciliation setting forth
adjustments made to such financial statements to make the computations set forth
in clause (ii) above; and


(d)    promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower and the
Restricted Subsidiaries as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request (other than information (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure is prohibited by applicable law
or by any contractual obligation or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product).


Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered if such information, or one
or more reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be available on the website of the
SEC at sec.gov or on the website of the Borrower at weyerhaeuser.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communication of a “pdf” or similar copy.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Section 5.02    Notices of Default. Upon a Responsible Officer of the Borrower
obtaining knowledge of the occurrence of any Default or Event of Default, the
Borrower will furnish to the Administrative Agent prompt written notice thereof,
specifying the nature and extent thereof and the corrective action (if any)
proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower and each Restricted
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (a) its legal existence and (b) the rights,
licenses, permits, privileges, franchises, authorizations and United States
registered patents, copyrights and trademarks necessary or desirable in the
conduct of its business; provided that the foregoing shall not (i) apply (other
than in the case of clause (a) with respect to the Borrower) to the extent the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (ii) prohibit any transaction
permitted under Section 6.03 or (iii) prohibit the liquidation or dissolution of
any Restricted Subsidiary to the extent the assets of such Restricted Subsidiary
are transferred to the Borrower or another Restricted Subsidiary or are disposed
of in a transaction permitted by this Agreement.
Section 5.04    Payment of Taxes. The Borrower and each Restricted Subsidiary
will pay its tax liabilities before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (ii) the Borrower or such
Restricted Subsidiary has set aside on its books reserves with respect thereto
to the extent required by GAAP or (b) the failure to make payment would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
Section 5.05    Maintenance of Properties. The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
Section 5.06    Insurance. The Borrower and each Restricted Subsidiary will
maintain, with financially sound and reputable (as determined by the Borrower in
good faith) third-party insurers, insurance in such amounts (giving effect to
any self-insurance), to such an extent and against such risks as is customary
for companies in the same or similar business (as determined by the Borrower in
good faith), it being understood and agreed that it is not customary for such
companies to insure timberlands against any damage or casualty.
Section 5.07    Books and Records; Inspection Rights. The Borrower and each
Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries in accordance with GAAP in all material respects
are made in respect of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be (it being understood and agreed that any foreign Restricted Subsidiaries
may maintain books and records in a manner permitting financial statements to be
prepared in conformity with generally accepted accounting principles that are
applicable in their respective jurisdictions of organization). The Borrower and
each Restricted Subsidiary will permit the Administrative Agent, on behalf of
the Lenders, at the expense of the Administrative Agent or the Lenders unless an
Event of Default has occurred and is continuing, (a) to visit and inspect its
financial records and properties and to make extracts from such financial
records and (b) to discuss its business affairs and financial condition with its
officers and independent accountants (so long as a representative of the
Borrower is present, or the Borrower has consented to the absence of such a
representative), all at such reasonable times during normal business hours and
upon reasonable advance notice to the Borrower; provided that (i) unless an
Event of Default has occurred and is continuing, the Administrative Agent may
not exercise such rights more often than


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





once during any calendar year and (ii) neither the Borrower nor any Restricted
Subsidiary shall be required to provide any information (A) that constitutes
non-financial trade secrets or non-financial proprietary information, (B) in
respect of which disclosure is prohibited by applicable law or by any
contractual obligation or (C) that is subject to attorney client or similar
privilege or constitutes attorney work product.
Section 5.08    Compliance with Laws. The Borrower and each Restricted
Subsidiary will comply with all laws, including all orders of any Governmental
Authority, applicable to it or its property (including Environmental Laws),
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
implement and maintain policies and procedures designed to reasonably ensure
compliance by the Borrower and the Restricted Subsidiaries and their respective
directors, officers, employees and agents (in each case acting in their
capacities as such) with applicable Anti-Corruption Laws and Sanctions.
Section 5.09    Use of Credit. The proceeds of the Loans will be used solely to
refinance or otherwise repay or prepay, in part, Indebtedness outstanding under
the Existing Credit Agreement and to pay fees and expenses in connection
therewith. The Borrower will not request any Borrowing, and the Borrower will
not use, and will not permit its Subsidiaries and its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
Section 5.10    Claim Agreement. The Borrower will perform, observe and comply
with each of its covenants and agreements in the Claim Agreement, and do or
cause to be done all things necessary to keep the Claim Agreement in full force
and effect.
Section 5.11    Farm Credit Equities.
(a)    So long as a Farm Credit Lender is a Lender hereunder, the Borrower will
acquire Equity Interests in such Farm Credit Lender (or its designated
Affiliate) in such amounts and at such times as such Farm Credit Lender may
require in accordance with such Farm Credit Lender’s (or such Affiliate’s)
bylaws, patronage resolutions and/or capital plan or similar documents (as each
may be amended from time to time); provided, however, that, notwithstanding
anything to the contrary contained herein, the maximum amount of equity that the
Borrower may be required to acquire in such Farm Credit Lender (or its
designated Affiliate) shall not exceed the maximum amount required by the
applicable bylaws, patronage resolutions, capital plan and related documents, in
each case, (x) as in effect (and in the form provided to the Borrower) on the
Effective Date or (y) in the case of a Farm Credit Lender that becomes a Lender
as a result of an assignment pursuant to Section 9.04, as in effect (and in the
form provided to the Borrower) at the time of the closing of the related
assignment (the Equity Interests so required to be acquired by the Borrower
being referred to as the “Farm Credit Equities”). As of the Effective Date, each
Farm Credit Lender party hereto confirms delivery to the Borrower, and the
Borrower acknowledges receipt, of documents from such Farm Credit Lender that
describe the nature of the Farm Credit Equities in such Farm Credit Lender (or
its designated Affiliate) required to be acquired by the Borrower in connection
with such Farm Credit Lender’s Loan, as well as applicable capitalization
requirements. Each Farm Credit Lender party hereto as of the Effective Date
acknowledges and agrees that the amount of Farm Credit Equities in such Farm
Credit Lender


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(or its designated Affiliate) acquired by the Borrower on or prior to the
Effective Date satisfies the requirements of this Section 5.11 with respect to
such Farm Credit Lender (or its designated Affiliate).


(b)    The Borrower and each Farm Credit Lender acknowledge that such Farm
Credit Lender’s (or its designated Affiliate’s) bylaws, patronage resolutions,
capital plan and similar documents (as each may be amended from time to time)
shall govern (i) the rights and obligations of the Borrower and such Farm Credit
Lender (or its designated Affiliate) with respect to the applicable Farm Credit
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with such Farm Credit Lender,
and (ii) the Borrower’s eligibility for patronage distributions from such Farm
Credit Lender (or its designated Affiliate), whether in the form of Farm Credit
Equities and/or cash. Patronage distributions, if any, in the event of a sale of
a participation interest pursuant to Section 9.04 shall be governed by the
respective bylaws, patronage resolutions and/or capital plan of the applicable
seller and purchaser of such participation interest.


(c)    Each party hereto acknowledges that each Farm Credit Lender has a
statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all Farm Credit Equities in such Farm Credit Lender (or its
designated Affiliate) that the Borrower may now own or hereafter acquire, which
statutory lien shall be for such Farm Credit Lender’s sole and exclusive
benefit. The Farm Credit Equities in any Farm Credit Lender (or its designated
Affiliate) shall not constitute security for the obligations arising under the
Loan Documents due to any other Lender. To the extent that any of the Loan
Documents create a Lien on the Farm Credit Equities in any Farm Credit Lender
(or its designated Affiliate) or on patronage accrued by such Farm Credit Lender
for the account of the Borrower (including, in each case, proceeds thereof),
such Lien shall be for such Farm Credit Lender’s sole and exclusive benefit and
shall not be subject to pro rata sharing hereunder. Neither the Farm Credit
Equities nor any accrued patronage shall be offset against the obligations
arising under the Loan Documents except that, if an Event of Default shall have
occurred and is continuing, a Farm Credit Lender may elect, solely at its
discretion, to set off and apply the cash portion of any patronage distribution
or retirement of Farm Credit Equities against any obligation of the Borrower
owed to such Lender under this Agreement, whether or not such obligation is then
due and payable. The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower. No
Farm Credit Lender shall have an obligation to retire the Farm Credit Equities
in such Farm Credit Lender (or its designated Affiliate) upon any Default or
Event of Default, or at any other time, either for application to the
obligations arising under the Loan Documents or otherwise.


ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Secured Indebtedness.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
issue, assume or guarantee any indebtedness for money borrowed (hereinafter in
this Section 6.01 referred to as “debt”) if such debt is secured by a deed of
trust, mortgage, pledge, security interest or other lien or encumbrance (any
deed of trust, mortgage, pledge, security interest or other lien or encumbrance


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





being hereinafter in this Section 6.01(a) referred to as a “mortgage”) upon or
with respect to any timber or timberlands of the Borrower or such Restricted
Subsidiary located in the States of Washington, Oregon, Arkansas, Oklahoma,
Mississippi, North Carolina, Georgia or Louisiana, or upon or with respect to
any principal manufacturing plant (as defined in Section 6.01(c)) of the
Borrower or such Restricted Subsidiary located anywhere in the United States of
America, in either case now owned or hereafter acquired, without in any such
case effectively providing, concurrently with the issuance, assumption or
guarantee of any such debt, that the Loans (together with, if the Borrower shall
so determine, any other Indebtedness of or guarantee by the Borrower or such
Restricted Subsidiary ranking equally with the Loans and then existing or
thereafter created) shall be secured equally and ratably with (or prior to) such
debt for so long as such debt is so secured; provided, however, that the
foregoing restrictions shall not be applicable to:


(i)    mortgages upon or with respect to any property of the Borrower or any
Restricted Subsidiary securing debt to the Borrower or a Restricted Subsidiary;


(ii)    mortgages upon or with respect to any property acquired, constructed or
improved by the Borrower or any Restricted Subsidiary which are created,
incurred or assumed contemporaneously with, or within 180 days after, such
acquisition or the completion of such construction or improvement, to secure or
provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages upon or with respect
to any property existing at the time of acquisition thereof by the Borrower or
any Restricted Subsidiary; provided that in the case of any such construction or
improvement the mortgage shall not apply to any property theretofore owned by
the Borrower or any Restricted Subsidiary other than any property on which the
property so constructed is located (including any related rights) or to which
the improvement relates;


(iii)    any mortgage existing on any timber or timberlands of any Person or
upon or with respect to any principal manufacturing plant of any Person at the
time of acquisition by the Borrower or any Restricted Subsidiary of such Person;
and


(iv)    any extension, renewal or replacement of any mortgage referred to in
clause (ii) or (iii) above; provided that the principal amount of debt secured
thereby shall not exceed the principal amount of debt so secured at the time of
such extension, renewal or replacement and any fees, discount, premium and
expenses relating to such extension, renewal or replacement, and that such
extension, renewal or replacement shall be limited to all or part of the
property subject, or that upon the acquisition thereof would have become
subject, to the mortgage so extended, renewed or replaced.


(b)    Notwithstanding the provisions of paragraph (a) of this Section 6.01, the
Borrower or any Restricted Subsidiary may issue, assume or guarantee secured
debt that would otherwise be subject to the foregoing restrictions in an
aggregate principal amount that, together with the aggregate principal amount of
all other such debt of the Borrower and the Restricted Subsidiaries outstanding
at such time (for the avoidance of doubt, other than any debt secured in
reliance on paragraph (a) of this Section 6.01) and all Attributable Debt in
respect of Sale and Lease-Back Transactions existing at such time (other than
Sale and Lease-Back Transactions permitted because the Borrower would be
entitled to incur debt secured by a mortgage on the property to be leased
without equally and ratably securing the Loans pursuant to paragraph (a) of this
Section 6.01, and other than Sale and Lease-Back Transactions the proceeds of
which have been applied in accordance with Section 6.02(b)), does not at the
time exceed 5% of Shareholders’ Interest in the Borrower and the Restricted


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Subsidiaries as of the last day of the then most recently ended Test Period (or,
prior to the end of the first Test Period, December 31, 2016).


(c)    For purposes of this Section 6.01, (i) the term “principal manufacturing
plant” shall not include any manufacturing plant that, in the reasonable opinion
of the Board of Directors of the Borrower, is not a principal manufacturing
plant of the Borrower and the Restricted Subsidiaries; and (ii) the following
types of transactions shall not be deemed to create debt secured by a mortgage:
(A) the sale, mortgage or other transfer of timber in connection with an
arrangement under which the Borrower or any Restricted Subsidiary is obligated
to cut such timber or a portion thereof in order to provide the transferee with
a specified amount of money, however determined; and (B) the mortgage of any
property of the Borrower or any Restricted Subsidiary in favor of any
Governmental Authority to secure (i) partial, progress, advance or other
payments to the Borrower or any Restricted Subsidiary pursuant to the provisions
of any contract or statute and (ii) Indebtedness consisting of industrial
development, pollution control or other revenue bonds or similar instruments
issued or guaranteed by any Governmental Authority.


Section 6.02    Sale and Lease-Back Transactions. The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any Sale and Lease-Back
Transaction unless (a) the Borrower or such Restricted Subsidiary would be
entitled under Section 6.01 to incur debt (as defined in Section 6.01) secured
by a mortgage on the property to be leased without equally and ratably securing
the Loans or (b) the Borrower applies an amount equal to the fair value (as
determined by the Board of Directors of the Borrower) of the property so leased
to the retirement, within 90 days of the effective date of any such Sale and
Lease-Back Transaction, of debt incurred or assumed by the Borrower or a
Restricted Subsidiary which by its terms matures at, or is extendible or
renewable at the option of the obligor to, a date more than 12 months after the
date of the creation of such debt.
Section 6.03    Merger, Consolidation and Other Fundamental Changes. The
Borrower will not merge or consolidate with or into any other Person, or sell,
transfer or otherwise dispose of all or substantially all of its consolidated
properties or assets to any Person in a single transaction or in a series of
related transactions, unless: (a) in the case of a merger or consolidation, the
Borrower is the surviving or resulting Person or (b) (i) in the case of a merger
or consolidation, the surviving or resulting Person is or (ii) in the case of
any such sale, transfer or other disposition, the transferee Person is, in
either case, organized in the United States of America or any State thereof and
shall expressly assume, pursuant to customary documentation reasonably
satisfactory to the Administrative Agent, the obligations of the Borrower under
this Agreement and the other Loan Documents (whereupon such Person shall succeed
to, and be substituted for, and may exercise every right and power of the
Borrower under this Agreement and the other Loan Documents with the same effect
as if such Person had been named as the Borrower herein and, in the case of any
such sale, transfer or other disposition, the Borrower shall be relieved of all
obligations and covenants under this Agreement and the other Loan Documents).
Section 6.04    Funded Debt Ratio. The Borrower will not permit Total Funded
Indebtedness as of the last day of any Test Period to exceed 65% of the sum of
Total Adjusted Shareholders’ Equity and Total Funded Indebtedness, in each case,
as of the last day of such Test Period.
Section 6.05    Total Adjuste Shareholders' Equity. The Borrower will not permit
Total Adjusted Shareholders’ Equity as of the last day of any Test Period to be
less than $3,000,000,000.
Section 6.06    Change in Business. The Borrower will not engage, and will not
permit any Restricted Subsidiary to engage, to any material extent in any
businesses other than the businesses


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





conducted by the Borrower and the Restricted Subsidiaries as of the date hereof,
except for businesses that are ancillary thereto, or reasonable extensions,
developments and modifications thereof or are otherwise reasonably related
thereto.


ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
        
(b)    the Borrower shall fail to pay (i) any interest on any Loan or (ii) any
fee or any other amount (other than an amount referred to in clause (a) of this
Article), in each case payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of (A) in the case of clause (i), five Business
Days and (B) in the case of clause (ii), five Business Days after notice thereof
from the Administrative Agent to the Borrower;


(c)    any representation or warranty made or deemed made by the Borrower in any
Loan Document or in any document required to be delivered pursuant to any Loan
Document, or in any certificate delivered on behalf of the Borrower pursuant to
a Loan Document, shall prove to have been false or misleading in any material
respect when made or deemed made;


(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02, 5.03(a) (with respect to the legal existence of the
Borrower) or 5.09 or in Article VI;


(e)    the Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
30 days after written notice thereof from the Administrative Agent to the
Borrower;


(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness when and as
the same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, has expired;


(g)    any default occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity, or that continues after the applicable grace
period, if any, specified in the agreement or instrument related to such
Material Indebtedness and permits the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf, with or without the
giving of notice, to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to any
secured Indebtedness


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





that becomes due as a result of the voluntary sale or transfer or other
disposition of or damage to the assets securing such Indebtedness;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)    the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation of a Restricted Subsidiary permitted by Section 5.03),
reorganization or other relief under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the Borrower or any
Material Restricted Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;


(j)    the Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;


(k)    one or more final judgments requiring the payment of money in an
aggregate amount in excess of $200,000,000 (other than any such judgment covered
by insurance to the extent the insuror has been notified thereof in writing and
has not denied liability therefor), shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;


(l)    one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;


(m)    a Change in Control shall occur; or


(n)    the Claim Agreement shall cease, for any reason, to be in full force and
effect, or the Borrower shall contest the validity or enforceability thereof;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, or at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
monetary obligations of the Borrower hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; and in the case of
any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate, the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other monetary obligations of the Borrower hereunder, shall immediately and
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.


ARTICLE VIII
THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent in the heading of this Agreement and its successors to
serve in such capacity under the Loan Documents, and authorizes the
Administrative Agent to execute, deliver and administer the Loan Documents and
to take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent (and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent in its individual capacity), and such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or Affiliate thereof or any other Person
that may do business with or own Equity Interests in the Borrower as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Lenders and shall not assume, or be deemed to have assumed, any
relationship of agency or trust with or for the Borrower. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent exercise (including in connection with
any transaction contemplated by Section 6.03) or that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





not be required to take any action that, in its opinion, could be contrary to
any Loan Document or applicable law or may expose it to liability, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and the Administrative Agent shall
not be liable for the failure to disclose, any information relating to the
Borrower, or any Subsidiary or Affiliate of the Borrower, that is communicated
to or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), which
consent or request, as applicable, shall be binding upon all Lenders, or in the
absence of its own gross negligence, bad faith or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default” and stating the nature
of the Default) is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the due execution, legality, sufficiency,
validity, enforceability, effectiveness, genuineness or value of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as the
Administrative Agent. No Agent shall be


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct.
Subject to this paragraph and Section 9.18, the Administrative Agent may resign
from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Borrower
and the Lenders. Upon receipt of any such notice of resignation by the
Administrative Agent, the Required Lenders shall have the right, subject to
Section 9.18 and the consent of the Borrower (other than during the existence of
an Event of Default under clause (a), (b), (h) or (i) of Article VII), which
consent of the Borrower shall not be unreasonably withheld, delayed or
conditioned, to appoint a successor, which shall be a Farm Credit Lender or a
bank (or an Affiliate of a Farm Credit Lender or a bank). If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor, subject to Section 9.18 and the consent of
the Borrower (other than during the existence of an Event of Default under
clause (a), (b), (h) or (i) of Article VII), which consent of the Borrower shall
not be unreasonably withheld, delayed or conditioned. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the other Agents, the Lenders and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, without any other further act or
deed on the part of such retiring Administrative Agent or any other Person, and
(b) the Required Lenders shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent; provided
that (i) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.
Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties, responsibilities or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as the Administrative Agent or a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder.
The provisions of this Article (other than provisions of this Article providing
the Borrower with a consent right, all of which shall also be for the benefit of
the Borrower) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have any rights as a third party beneficiary
of any such provisions.


ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) of this
Section), all notices and other communications provided for herein shall be in
writing and, subject to the requirements of clause (i) below, shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by email or fax, as follows:


(i)    if to the Borrower, by email to cashmanu@weyerhaeuser.com, with a copy,
in the case of any notice of Default or otherwise in respect of Article VII, to
jose.quintana@weyerhaeuser.com and laura.smith@weyerhaeuser.com, in each case,
with each such email notice of Default or otherwise in respect of Article VII to
be promptly followed by delivery of a copy thereof by overnight courier service
to 220 Occidental Avenue South, Seattle, Washington 98104, Attention: Treasury;


(ii)    if to Northwest Farm Credit Services, PCA, as the Administrative Agent,
to Loan Accounting, 2001 S. Flint Road, Spokane, WA 99224, Telephone:
1-800-216-4535, Facsimile: 509-340-5508; Email:
nwfcsloanaccounting@northwestfcs.com; with a copy to Brandi Phipps, Financial
Specialist, 2001 S. Flint Road, Spokane, WA 99224; Telephone: 509-340-5440;
Facsimile: 509-340-5503; Email: NWFCSAllCapitalMarkets@northwestfcs.com); and


(iii)    if to any other Lender, to it at its address (or email, fax number or
telephone number) set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient); and notices delivered through electronic
communications to the extent provided in paragraph (b) of this Section shall be
effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites); provided that the foregoing shall not apply to
notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Any notices or other communications to the
Administrative Agent or the Borrower may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.


(c)    Any party hereto may change its address or email, fax number or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.


(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system
(the “Platform”). The Platform is provided “as is” and “as available”. Neither
the Administrative Agent nor any of its Related Parties warrants, or shall be
deemed to warrant, the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of the Communications through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
result from the gross negligence, bad faith or willful misconduct of the
Administrative Agent or any of its Related Parties (as determined by a court of
competent jurisdiction in a final and nonappealable judgment); provided,
however, that in no event shall the Administrative Agent or any of its Related
Parties have any liability to the Borrower, any Lender or any other Person for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of the
foregoing.


Section 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





only in the specific instance and for the specific purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement or the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Administrative Agent and the Borrower with the consent of the Required
Lenders; provided that no such agreement shall:


(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver, amendment or modification of any
condition precedent set forth in Article IV or of any covenant or Default shall
not constitute an increase of any Commitment of any Lender);


(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby; provided that (A) only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the default rate or to change the amount of the
default rate specified in Section 2.12(d) and (B) it is understood and agreed
that any reduction in LIBOR pursuant to Section 2.14(g) shall not be subject to
this clause (ii);


(iii)    postpone the scheduled final maturity date of any Loan, or any date for
the payment of any interest payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled final expiration date of any
Commitment, in each case, without the written consent of each Lender directly
and adversely affected thereby (it being understood that a waiver, amendment or
modification of any covenant or Default shall not constitute a postponement,
waiver or excuse of any payment of principal, interest, fees or other amounts);
provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the default rate or to
change the amount of the default rate specified in Section 2.12(d);


(iv)    change Section 2.17(b) or 2.17(c) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or


(v)    change any of the provisions of this Section 9.02(b), the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
this Agreement specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender;


provided further that no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent without the prior
written consent of the Administrative Agent.
(c)    Notwithstanding any other provision of this Section to the contrary:


(i)    [reserved];




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





(ii)    any provision of this Agreement or any other Loan Document may be
amended (without the consent of any Lender) by an agreement in writing entered
into by the Borrower and the Administrative Agent to cure any obvious error or
any ambiguity, omission, defect or inconsistency;
(iii)    any provision of this Agreement or any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (A) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share in the benefits of this Agreement and the other
Loan Documents with the Loans and the accrued interest and fees in respect
thereof and (B) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, provided that no Lender
shall be obligated to commit to or hold any part of such credit facilities; and


(iv)    notwithstanding anything in paragraph (b) of this Section to the
contrary, no consent with respect to any amendment, waiver or other modification
of this Agreement or any other Loan Document shall be required of (A) any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of paragraph (b) of this
Section and then only in the event such Defaulting Lender shall be affected by
such amendment, waiver or other modification, or (B) in the case of any
amendment, waiver or other modification referred to in the first proviso of
paragraph (b) of this Section, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement at the time such amendment, waiver or other modification becomes
effective and whose Commitment, if not previously terminated, terminates by the
terms and upon the effectiveness of such amendment, waiver or other
modification.


(d)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.


(e)    With respect to any matter requiring the approval of one or more Lenders
(including Required Lenders), Voting Participants shall have the voting rights
specified in Section 9.04(c)(iii) as to such matter.


Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    Except as provided in Section 5.07, the Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses (including due diligence
expenses, syndication expenses and travel expenses) incurred by the
Administrative Agent, each Arranger and their respective Affiliates, including
the reasonable fees, charges and disbursements of counsel for any of the
foregoing (which shall be limited to a single firm of primary counsel and, if
reasonably determined by the Administrative Agent to be reasonably necessary, a
single firm of local counsel in each appropriate jurisdiction (which may include
a single special counsel acting in multiple jurisdictions)), in connection with
the structuring, arrangement and syndication of the credit facility provided for
herein, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





and any related documentation or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) [reserved] and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Arranger or any Lender, including the reasonable fees, charges and
disbursements of counsel for any of the foregoing (which shall be limited to a
single firm of primary counsel and, if reasonably determined by the
Administrative Agent to be reasonably necessary, a single firm of local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions), and, in the case of an actual or perceived
conflict of interest, a single additional firm of counsel (or local counsel) for
each group of affected parties that is similarly situated), in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.


(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee (which shall be limited to a
single firm of counsel for all Indemnitees, taken as a whole, and, if reasonably
determined by the Administrative Agent to be reasonably necessary, a single firm
of counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all Indemnitees taken as a whole,
and, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Borrower of such conflict, a
single additional firm of counsel (or local counsel) for each group of affected
Indemnitees that are similarly situated), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and the syndication of the credit facility provided for
herein, the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities and related expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any of its Related Parties
(as determined by a court of competent jurisdiction in a final and nonappealable
judgment), (y) a material breach of the obligations of such Indemnitee or any of
its Related Parties under the Loan Documents (as determined by a court of
competent jurisdiction in a final and nonappealable judgment) or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower, any of its Subsidiaries or any
of their respective Affiliates (other than with respect to a claim against an
Indemnitee acting in its capacity as the Administrative Agent, an Arranger or
any other titled role under the Loan Documents unless such claim arose from the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties or a material breach of the obligations of such Indemnitee
or any of its


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Related Parties under the Loan Documents (in each case, as determined by a court
of competent jurisdiction in a final and nonappealable judgment)). If any
Indemnitee shall have received any payment from the Borrower under this
paragraph, such Indemnitee shall (and, in the case of any such Indemnitee that
is not a party hereto, the Indemnitees that are party hereto and that are
Related Parties thereof shall cause such Indemnitee to) refund all amounts
received by it under this paragraph in excess of those to which it shall have
been entitled under the terms of this paragraph. This paragraph shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.


(c)    To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof) or any of its Related Parties
(and without limiting their obligation to do so), each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub-agent) in its capacity
as such, or against any Related Party acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity. For purposes of this
Section, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Commitments or Loans at the time (or most recently
outstanding and in effect).


(d)    To the fullest extent permitted by applicable law, (i) the Borrower shall
not assert, or permit any of its Affiliates or Related Parties to assert, and
the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such claims result from the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Related Parties or a material breach of the obligations of such Indemnitee or
any of its Related Parties under the Loan Documents (in each case, as determined
by a court of competent jurisdiction in a final and nonappealable judgment), and
(ii) no party hereto shall assert, or permit any of its Affiliates or other
Related Parties to assert, and each hereby waives, any claim against any other
party, or any of their Affiliates or any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof, provided that nothing in this clause (ii) shall diminish obligations of
the Borrower under paragraphs (a) and (b) of this Section.


(e)    All amounts due under this Section shall be payable within 30 days after
written demand therefor, together with customary backup documentation in
reasonable detail.


Section 9.04    Successors And Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than as provided in Section 6.03, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), any Arranger and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of the
Administrative Agent, any Arranger and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    (i)     Subject to the conditions set forth in paragraph (b)(ii) of this
Section, any Lender may assign and delegate to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment or Loan at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:
(A)    the Borrower; provided that (x) no consent of the Borrower shall be
required (1) in case of a Lender that is a Farm Credit Lender, for an assignment
by such Lender to any of its Affiliates that is also a Farm Credit Lender, (2)
in case of a Lender that is not (and is not an Affiliate of) a Farm Credit
Lender, for an assignment to a Lender or an Affiliate of a Lender or (3) if an
Event of Default under clause (a), (b), (h) or (i) of Article VII has occurred
and is continuing, for any other assignment, and (y) it is understood and agreed
that the Borrower shall be deemed to act reasonably in withholding consent to
(1) an assignment that it expects will result in a reduction in patronage
distributions to the Borrower, except (other than in connection with assignments
to an Affiliate) if in connection with such assignment the assigning Lender
shall have delivered to the Borrower a Farm Credit Lender Transfer Certificate,
or (2) an assignment that would result in this Agreement no longer constituting
a “Replacement Credit Agreement” under (and as defined in) the Installment Note;
and


(B)    the Administrative Agent.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loan, the amount of the Commitment or Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender, provided


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





further that the Administrative Agent may at its sole discretion waive such
processing and recordation fee;


(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws; and
(E)    the assignee, if it shall be a Farm Credit Lender but not then a Lender,
shall deliver to the Borrower documents from such assignee that describe the
nature of the Farm Credit Equities in such assignee (or its designated
Affiliate) required to be acquired by the Borrower in such assignee pursuant to
Section 5.11, as well as applicable capitalization requirements.


(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee, if required under clause (C) of
paragraph (b)(ii) of this Section, and the documents referred to in clause (E)
of paragraph (b)(ii) of this Section, if applicable, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Assumption lacks any written consent required by this Section, provides for an
assignment and delegation to a Defaulting Lender or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee. Any assignment by a Lender pursuant to this
Section shall not in any way constitute a novation, discharge, rescission,
extinguishment or substitution of any Indebtedness or other obligation so
assigned, and any Indebtedness or other obligation so assigned shall continue to
be the same Indebtedness or other obligation and not a new Indebtedness or other
obligation.


(c)    (i)    Any Lender may, with the prior written consent of the Borrower
(such consent not to be unreasonably withheld, delayed or conditioned) but
without the consent of the Administrative Agent (except as set forth in
paragraph (c)(iii) of this Section), sell participations to one or more Persons
(other than the Borrower, any Subsidiary, a Defaulting Lender or a natural
person) (“Participants”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and Loan); provided that (A) no consent of the Borrower shall be required (1) in
case of a Lender that is a Farm Credit Lender, for a participation by such
Lender to any of its Affiliates that is also a Farm Credit Lender, (2) in case
of a Lender that is not (and is not an Affiliate of) a Farm Credit Lender, for
any participation, (3) if an Event of Default under clause (a), (b), (h) or (i)
of Article VII has occurred and is continuing, for any other participation, or
(4) for any participation to a Farm Credit Lender set forth on Schedule 9.04, it
being understood and agreed that the Borrower shall be deemed to act reasonably
in withholding consent to (x) a participation that it expects will result in a
reduction in patronage distributions to the Borrower, except (other than in
connection with a participation to an Affiliate) if in connection with such
participation the selling Lender shall have delivered to the Borrower a Farm
Credit Lender Transfer Certificate, or (y) a participation that would result in
this Agreement no longer constituting a “Replacement Credit Agreement” under
(and as defined in) the Installment Note, (B) such Lender’s obligations under
this Agreement shall remain unchanged, (C) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (D) subject to Section 9.04(c)(iii), the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall, subject to Section 9.04(c)(iii), provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or modification of this Agreement that requires the consent of
each directly affected Lender pursuant to clause (i), (ii) or (iii) of the first
proviso to Section 9.02(b) and directly adversely affects such


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Participant and (y) no other agreement with respect to any amendment, waiver or
modification of this Agreement may exist between such Lender and such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section and (y) shall not be entitled to receive any greater payment
under Section 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.


(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as such) shall have no
responsibility for maintaining a Participant Register.


(iii)    Notwithstanding anything in this Section 9.04 to the contrary, any Farm
Credit Lender that (A) (1) has purchased a participation in the minimum amount
of $10,000,000 on or after the Effective Date, (2) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a Voting Participant hereunder, (3) receives the prior written consent of the
Borrower (to the extent such consent is required for the sale of the
participation pursuant to Section 9.04(c)(i)) to become a Voting Participant and
(4) receives the prior written consent of the Administrative Agent to become a
Voting Participant or (B) is set forth as a Voting Participant on Schedule 9.04,
shall be entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action (any Farm
Credit Lender so entitled to vote being called a “Voting Participant”). To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee as set forth in Exhibit A hereto and (y) state


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





the dollar amount of the participation purchased. The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement or the other Loan Documents to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other reserve bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower in this Agreement and the other Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, any Lender or any Affiliate of any of the foregoing may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time this Agreement or any other Loan Document is executed and delivered or
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the membership agreements (or similar agreements) with the
Borrower required by a Farm Credit Lender in connection with the purchase of
Farm Credit Equities pursuant to Section 5.11 and any separate letter agreement
with respect to fees or the syndication of the credit facility provided for
herein constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including any commitment
advices delivered in connection with the credit facility established hereunder.
Except as provided in Article IV, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of all the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Affiliate of any Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other amounts at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or by such an Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations then due of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations the Borrower are owed to a branch, office or Affiliate
of such Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness. The rights of each Lender, and each
Affiliate of any of the foregoing, under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or
Affiliate may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York.


(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and, notwithstanding the
foregoing, may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.


(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.


(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by law.


Section 9.10    WAIVER OF JURY TRAIL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties,
including accountants, legal counsel and other agents and advisors on a
need-to-know basis, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with the terms of
this Section or be subject to a professional obligation of confidentiality (and
the Administrative Agent or such Lender, as applicable, shall be responsible for
their compliance herewith), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case (other than in the case
of a bank audit), the Administrative Agent or such Lender, as the case may be,
agrees to inform the Borrower promptly thereof to the extent lawfully permitted
to do so and to the extent practicable under the circumstances), (c) to the
extent required by applicable law or by any subpoena or similar legal process
(in which case, the Administrative Agent or such Lender, as the case may be,
shall inform the Borrower promptly thereof to the extent lawfully permitted to
do so and, to the extent practicable under the circumstances, prior to such
disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the credit facility provided for herein, (h) with
the consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of any of the foregoing on a nonconfidential basis from a source other than the
Borrower or any of its Related Parties. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Related Parties relating to the Borrower or any Subsidiary or their businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by or on behalf of the
Borrower and other than information pertaining to the terms of this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





would accord to its own confidential information. It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on the Administrative Agent or any Arranger, such parties may disclose
Information as provided in this Section.
Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.14    USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with such Act.
Section 9.15    No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and the Subsidiaries, on the one hand, and the Administrative Agent, the Lenders
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Lenders and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and the Subsidiaries, and none of the Administrative Agent, the
Arrangers, the Lenders or their Affiliates has any obligation to disclose any of
such interests to the Borrower or any of its Subsidiaries.
Section 9.16    Non-Public Information.
(a)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by or on behalf of the Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrower and the Administrative
Agent that (i) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable
law, including Federal, state and foreign securities laws, and (ii) it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, state and foreign securities laws.


(b)    The Borrower and each Lender acknowledge that, if information furnished
by the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Agent through the Platform, (i) the Administrative Agent may post any
information that the Borrower has indicated as containing MNPI solely on that
portion of the Platform designated for Private Side Lender Representatives and
(ii) if the Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform designated for Private Side Lender Representatives. The
Borrower agrees to use commercially reasonable efforts to identify all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.


Section 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 9.18    Acknowledgement Regarding Replacement Credit Agreement under
Installment Note. Each Lender that is also a lender or participant under the
Secured Financing Agreement, dated as of December 20, 2013, among MeadWestvaco
Timber Note Holding Company II, LLC, Northwest Farm Credit Services, PCA, as
administrative agent, and the lenders party thereto, hereby acknowledges its
understanding and agreement that (a) as of the Effective Date, this Agreement
constitutes a “Replacement Credit Agreement” for all purposes of the Amended and
Restated Installment Note dated December 16, 2013, as amended as of April 28,
2016, of the Borrower (the “Installment Note”), and (b) none of the changes to
any of the covenants or representations and warranties set forth in this
Agreement compared to the covenants and representations and warranties set forth
in the Existing Credit Agreement is material and adverse to the interests of
such Lender. The Borrower hereby concurs with, and agrees to, the foregoing
acknowledgements and agreements. The parties hereto further acknowledge and
agree that (i) notwithstanding any Section or paragraph numbering set forth
herein, for


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





purposes of the Installment Note, Section 5.02 hereof shall be deemed to be
numbered “Section 5.05(a)”, Section 5.03(a) hereof (including the proviso set
forth in Section 5.03) shall be deemed to be numbered “Section 5.01(a)”, Section
5.11 hereof shall be deemed to be numbered “Section 5.12”, Article VI hereof
shall be deemed to be numbered “Section 6.01”, Section 6.03 hereof shall be
deemed to be numbered “Section 6.01(c)”, Section 6.04 hereof shall be deemed to
be numbered “Section 6.01(d)” and Section 6.05 hereof shall be deemed to be
numbered “Section 6.01(e)” and (ii) so long as the Installment Note is
outstanding and no Event of Default under clause (a), (b), (h) or (i) of
Article VII has occurred and is continuing, any successor Administrative Agent
under this Agreement shall be required to be a Farm Credit Lender.
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
[Signature pages follow]






































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WEYERHAEUSER COMPANY,






By: /s/ Laura Smith
Name: Laura Smith
Title: VP Treasury & Enterprise Planning








































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------















NORTHWEST FARM CREDIT SERVICES, PCA, as the Administrative Agent and as a
Lender,






By: /s/Jeremy A. Roewe            
Name: Jeremy A. Roewe
Title: Vice President




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------






Schedule 1.01
Unrestricted Subsidiaries


1.
WY Carolina Holdings LLC



2.
WY Georgia Holdings 2004 LLC



3.
WY Tennessee Holdings LLC

































































































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------















Schedule 2.01


Lenders; Commitments


Lender
Commitment
Percentage of Aggregate Amount of the Lenders’ Commitments
Northwest Farm Credit Services, PCA
$225,000,000.00
100.000000000%
TOTAL
$225,000,000.00
100.000000000%





















































































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------

















Schedule 3.06


Litigation
None.




























































































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------



















Schedule 9.04
Voting Participants
Lender
Assignee
Voting Participant
Voting Sub-Participant
Commitment
Resulting Participation*
Resulting Percentage of Participations*
Northwest Farm Credit Services, PCA
 
 
 
$155,000,000.00**
$25,000,000.00***
11.11%***
 
 
American AgCredit, FLCA
 
 
$29,000,000.00
12.89%
 
 
Farm Credit Mid-America, FLCA f/k/a Farm Credit Services of Mid-America, FLCA
 
 
$19,000,000.00
8.44%
 
 
Farm Credit East, ACA
 
 
$18,250,000.00
8.11%
 
 
Farm Credit Services of America, FLCA
 
 
$18,250,000.00
8.11%
 
 
Greenstone Farm Credit Services, FLCA
 
 
$10,250,000.00
4.56%
 
 
Western AgCredit, PCA
 
 
$7,500,000.00
3.33%
 
 
FCS Commercial Finance Group, for AgCountry Farm Credit Services, FLCA
 
 
$7,250,000.00
3.22%
 
 
Farm Credit West, FLCA
 
 
$5,250,000.00
2.33%
 
 
Fresno-Madera Federal Land Bank Association, FLCA
 
 
$5,000,000.00
2.22%
 
 
Farm Credit of New Mexico, FLCA a wholly owned subsidiary of Farm Credit of New
Mexico, ACA
 
 
$3,500,000.00
1.56%
 
 
Yosemite Land Bank, FLCA
 
 
$3,500,000.00
1.56%
 
 
AgChoice Farm Credit, ACA for itself and/or agent/nominee for AgChoice Farm
Credit, FLCA
 
 
$3,250,000.00
1.44%
 
CoBank, FCB
 
 
$70,000,000.00**
$30,000,000.00***
13.33%***
 
 
Farm Credit Bank of Texas
 
 
$13,000,000.00
5.78%
 
 
 
Capital Farm Credit, FLCA
 
$7,000,000.00
3.11%
 
 
AgFirst Farm Credit Bank
 
 
$20,000,000.00
8.89%
TOTAL
 
 
 
$225,000,000.00
$225,000,000.00
100.00%





* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------






EXHIBIT A
to the Term Loan Agreement
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment”) is dated as of the “Effective
Date” inserted below by the Administrative Agent (the “Effective Date”) and is
entered into by and between the Assignor (as defined below) and the Assignee (as
defined below). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 hereto (the
“Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date, (a) the interest in and to all of
the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the Assignor’s outstanding rights and obligations under the facility
identified below and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by the Assignor to the Assignee pursuant to clause (a) above
(the rights and obligations sold and assigned pursuant to clauses (a) and (b)
above being referred to herein collectively as the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment or the Credit Agreement, without representation or
warranty by the Assignor.
1.    Assignor: ___________________________
2.    Assignee: ____________________________
and [is][is not] a Farm Credit Lender [if the Assignee is not a Farm Credit
Lender,
specify if the Assignee is [a Lender][an Affiliate of [Identify Lender]]]1


3.    Borrower: Weyerhaeuser Company, a Washington corporation
4.    Administrative Agent: Northwest Farm Credit Services, PCA
5.     Credit Agreement: Term Loan Agreement dated as of July 24, 2017, among
Weyerhaeuser Company, the Lenders party thereto and Northwest Farm Credit
Services, PCA, as Administrative Agent
    
_____________________
1 Select as applicable.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------









6.    Assigned Interest:
    
Aggregate Amount of Commitment/Loans of all Lenders
Amount of Commitment/Loans Assigned2
Percentage Assigned of Commitment/Loans of all Lenders3
$
$
%

Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH DATE SHALL BE THE EFFECTIVE DATE OF RECORDATION
OF TRANSFER IN THE REGISTER THEREFOR].
The Assignee, if not already a Lender, (a) agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the Assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws, and (b) if
the Assignee is a Farm Credit Lender, agrees to deliver to the Borrower
documents from the Assignee that describe the nature of the Farm Credit Equities
in the Assignee (or its designated Affiliate) required to be acquired by the
Borrower in the Assignee pursuant to Section 5.11 of the Credit Agreement, as
well as applicable capitalization requirements.




























2 Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.
3 Set forth, to at least nine decimals, as a percentage of the amount in
Column 2.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







The terms set forth in this Assignment are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor,


By: ____________________________________
Name:
Title:










































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







[NAME OF ASSIGNEE], as Assignee,


By: ____________________________________
Name:
Title:














































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







Consented to and Accepted:
NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent,




By: _______________________________
Name:
Title:












































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







[Consented to:
WEYERHAEUSER COMPANY, as Borrower




By: ___________________________
Name:
Title:]1 


































1 To be included only if Section 9.04(b)(i)(A) of the Credit Agreement requires
the consent of the Borrower.








CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, other than
the representations and warranties made by it herein, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document (other than this Assignment) or any collateral thereunder,
(iii) the financial condition of the Borrower, any Subsidiary or any other
Affiliate of the Borrower or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower or any Subsidiary
or any other Affiliate of the Borrower or any other Person obligated in respect
of any Loan Document of any of their respective obligations thereunder.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it is an Eligible Assignee and
satisfies all the other requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, (v) it has experience and expertise in the
making of or investing in commitments or loans such as the Assigned Interest, as
the case may be, (vi) it has, independently and without reliance upon the
Administrative Agent, the Arrangers, the Assignor or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decisions to enter into this Assignment and to purchase the
Assigned Interest, (vii) it has attached to this Assignment any tax
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.16(f) thereof), duly completed and executed by
the Assignee, (viii) it will acquire the Assigned Interest for its own account
in the ordinary course and without a view to distribution of the Assigned
Interest within the meaning of the Securities Act or the Exchange Act or other
United States federal securities laws (it being understood that, subject to the
provisions of Section 9.04 of the Credit Agreement, the disposition of the
Assigned Interest or any interests therein shall at all times remain within its
exclusive control) and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Arrangers, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at that time, continue to make its own credit decisions in taking or not taking
action under any Loan Document, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns
permitted in accordance with the Credit Agreement. This Assignment may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment by facsimile or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
















































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





EXHIBIT B
to the Term Loan Agreement
[FORM OF] BORROWING/INTEREST ELECTION REQUEST
Northwest Farm Credit Services, PCA, as Administrative Agent     
Loan Accounting
2001 S. Flint Road
Spokane, WA 99224
1-800-216-4535
509-340-5508
nwfcsloanaccounting@northwestfcs.com


[Date]


Ladies and Gentlemen:
Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
¨    Borrowing Request: The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit
Agreement that it requests the following Borrowing:
1.
Aggregate principal amount of Borrowing:              $___________________

2.
Date of Borrowing:                            _______________________    

3.
Type of Borrowing (Base Rate or
Eurodollar):                _______________________

4.
Initial Interest Period (if Eurodollar
Borrowing):            _______________________

5.
Location and number of the account to which proceeds

of the requested Borrowing are to be disbursed:
[Name of Bank _____]

(Acct. No. _________)


¨
Interest Election Request: The Borrower hereby gives you notice pursuant to
Section 2.07 of the Credit Agreement that it requests the conversion or
continuation of a Borrowing, and specifies the following information with
respect to such Borrowing and each resulting Borrowing:

1.
Borrowing to which this request applies:

Principal Amount:                         $___________________
Type (Base Rate or Eurodollar):                    _______________________
Interest Period (specify last day of current Interest
Period):    _______________________
______________________________________________________________________________________
2.
Effective date of this election (Business
Day):                _______________________

3.
Resulting Borrowing[s]:

Principal Amount:                          $___________________    
Type (Base Rate or Eurodollar):                    _______________________
Interest Period (For Eurodollar Borrowing):            _______________________




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------









Very truly yours,
WEYERHAEUSER COMPANY


By: ____________________________________
Name:
Title:












































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------











EXHIBIT C
to the Term Loan Agreement
FORM OF CLAIM AGREEMENT
[Attached]
















































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------











CLAIM AGREEMENT
CLAIM AGREEMENT dated as of July 24, 2017 (this “Agreement”), between
WEYERHAEUSER NR COMPANY, a Washington corporation (“WNR”), and NORTHWEST FARM
CREDIT SERVICES, PCA, as Administrative Agent (the “Administrative Agent”) under
the Term Loan Agreement dated as of July 24, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Weyerhaeuser Company, a Washington corporation (the “Company”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent.
RECITALS
A.    WNR is a wholly owned subsidiary of the Company. WNR has agreed, as
between the Company and WNR, to assume the payment obligations in respect of
certain indebtedness of the Company pursuant to that certain Assumption
Agreement dated as of January 1, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “First Assumption Agreement”), made by
WNR in favor of the Company, and that certain Assignment and Assumption
Agreement dated as of October 1, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Second Assumption Agreement” and,
together with the First Assumption Agreement and any Additional Assumption
Agreement (as defined below), collectively, the “Assumption Agreements”), by and
between WNR and the Company.
B.    It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Company under the Credit Agreement that
WNR enter into this Agreement with the Administrative Agent, for the benefit of
the Credit Agreement Parties (as defined below).
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, WNR
hereby agrees with the Administrative Agent, for the benefit of the Credit
Agreement Parties, as follows:
SECTION 1.    Definitions.


(a)Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings assigned to such terms in the Credit
Agreement.
(b)The following terms shall have the following meanings:
“Additional Assumption Agreement” means any agreement entered into by WNR after
the date hereof pursuant to which WNR assumes payment obligations in respect of
any indebtedness of the Company.
“Assumed Debt” means any indebtedness of the Company the payment obligations in
respect of which shall have been assumed by WNR pursuant to one or more
Assumption Agreements.
“Assumed Debt Agreement” means any indenture, credit agreement, note purchase
agreement or other agreement, if any, pursuant to which the Company has incurred
or will incur Assumed Debt and any note, instrument, agreement or other document
evidencing or governing such Assumed Debt.
“Assumed Debt Claims” has the meaning specified in Section 2(a) hereof.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





“Assumed Debt Party” means any Person to which Assumed Debt is owed and any
trustee for, or other representative of, the holders of such Assumed Debt under
any Assumed Debt Agreement.
“Credit Agreement Claims” has the meaning specified in Section 2(a) hereof.
“Credit Agreement Obligations” means the due and punctual payment by the Company
of (a) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Company, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (b) all
other monetary obligations of the Company to any of the Credit Agreement Parties
under the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).
“Credit Agreement Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the beneficiaries of each indemnification obligation undertaken by the
Company under the Credit Agreement and (d) the successors and assigns of each of
the foregoing.
“Pro Rata Claim Amount” at any time means, in respect of the Credit Agreement
Claim of any Credit Agreement Party, an amount equal to (a) the Credit Agreement
Obligations owing to such Credit Agreement Party at such time, multiplied by (b)
a fraction, the numerator of which is the amount of Assumed Debt (including
accrued and unpaid interest and any related obligations in respect of premiums,
fees and indemnities) owing at such time in respect of which Assumed Debt Claims
exist and the denominator of which is the total amount of Assumed Debt
(including accrued and unpaid interest and any related obligations in respect of
premiums, fees and indemnities) owing at such time.
SECTION 2.    Credit Agreement Claims.


(a)WNR hereby agrees with the Administrative Agent, for the benefit of the
Credit Agreement Parties, that the Credit Agreement Parties shall have rights
and claims enforceable against WNR for payment of all or a portion of the Credit
Agreement Obligations to the same extent that the Assumed Debt Parties (as
opposed to the Company) have rights and claims, if any, enforceable against WNR
for payment of all or any portion of the Assumed Debt (including accrued and
unpaid interest and any related obligations in respect of premiums, fees and
indemnities) pursuant to or by reason of any Assumption Agreement (such rights
and claims of the Assumed Debt Parties, the “Assumed Debt Claims”), as if WNR
and the Company had entered into an assumption agreement in respect of the
Credit Agreement Obligations on the same terms as such Assumption Agreement that
is the subject of the Assumed Debt Claims (such rights and claims of the Credit
Agreement Parties, the “Credit Agreement Claims”). It is understood and agreed
that (i) if the Credit Agreement Parties have Credit Agreement Claims by reason
of one or more, whether in whole or in part, but less than all, of the Assumed
Debt being subject to Assumed Debt Claims, then the Credit Agreement Claims of
any Credit Agreement Party shall be limited to its Pro Rata Claim Amount, and
(ii) WNR shall be fully liable for any such Credit Agreement Claims subject only
to the limitations expressly set forth in this Agreement. Any Credit Agreement
Claims due and owing by WNR hereunder shall be payable by WNR to the
Administrative Agent for the benefit of the Credit Agreement Parties.


(b)    The determination of whether any Assumed Debt Claim exists shall be based
solely upon the successful assertion by the applicable Assumed Debt Parties of
such Assumed Debt Claim, and the Credit Agreement Parties shall not be permitted
to assert that an Assumed Debt Claim exists unless and until such


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Assumed Debt Claim is successfully asserted by the applicable Assumed Debt
Parties; provided that, if any Assumed Debt Party asserts an Assumed Debt Claim,
the foregoing shall not be construed to prevent the assertion that a Credit
Agreement Claim exists if such assertion of an Assumed Debt Claim is successful.
For purposes of this Section 2(b), an Assumed Debt Claim shall be considered
“successfully asserted” or shall be viewed as the subject to “successful
assertion” upon the occurrence of any of the following:
(i)an express agreement, stipulation, settlement or acknowledgment by WNR that
(A) acknowledges liability of WNR directly to any Assumed Debt Party in respect
of such Assumed Debt Claim or (B) provides consideration from WNR to any Assumed
Debt Party as a result of such Assumed Debt Claim or in exchange for an
agreement, stipulation, settlement or acknowledgment that such Assumed Debt
Party has no, or will not assert any, Assumed Debt Claims;


(ii)at any time after the commitments under the Credit Agreement shall have
terminated as a result of the occurrence of an event of default thereunder and
the Credit Agreement Obligations shall have become due and payable, any
subsequent action that has the effect of treating such Assumed Debt Claim in a
manner, or results in a recovery to the holders of such Assumed Debt Claim in
respect of their Assumed Debt Claim, in each case as a result of the applicable
Assumed Debt Agreement, that is more favorable than the treatment of, or
recovery in respect of, Credit Agreement Claims (unless the holders of such
Credit Agreement Claims are offered and decline such treatment or recovery),
including, but not limited to payment or grant of securities to any Assumed Debt
Party or the assumption of any Assumed Debt by any third party; or


(iii)a final adjudication by a court or arbitrator that WNR is liable to any
Assumed Debt Party for such Assumed Debt Claim.


(c)    WNR acknowledges and agrees that no occurrence or circumstance occurring
after the date of this Agreement shall cause a reduction in WNR’s obligations to
the Administrative Agent, for the benefit of the Credit Agreement Parties, under
this Agreement, other than (i) termination of this Agreement pursuant to Section
7 hereof or (ii) the payment by WNR in cash of any Credit Agreement Claims due
and owing by WNR hereunder.


SECTION 3.    Obligations Absolute.


WNR’s obligations under this Agreement shall in all respects be continuing,
absolute, unconditional and irrevocable, and shall remain in full force and
effect until all of the Credit Agreement Obligations (other than contingent
expense reimbursement and indemnification obligations) have been paid in full
and all Commitments under the Credit Agreement have been terminated. WNR agrees
that any Credit Agreement Claims due and owing by WNR hereunder will be paid
strictly in accordance with the terms of this Agreement, the Credit Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Company or WNR with respect thereto. The liability of WNR under
this Agreement shall be absolute, unconditional and irrevocable irrespective of:
(a)    any change in the time, manner, or place of payment of, or in any other
term of, the Credit Agreement Obligations, the Credit Agreement or any of the
other Loan Documents or any other extension, compromise or renewal of the Credit
Agreement Obligations;


(b)    any reduction, limitation, impairment or termination of the Credit
Agreement Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





subject to (and WNR hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, irregularity, compromise, unenforceability of, or any
other event or occurrence affecting, the Credit Agreement Obligations;
(c)    any amendment to, rescission, waiver or other modification of, or any
consent to departure from, any of the terms of Credit Agreement or any of the
other Loan Documents;


(d)    any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, securing any of the Credit Agreement
Obligations; or


(e)    any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Company or WNR.


SECTION 4.    Continued Liability.


Notwithstanding the agreements by WNR in respect of the Credit Agreement Claims
pursuant to Section 2(a), as between the Company and the holders of any Credit
Agreement Obligations, the Company shall continue to be the primary obligor with
respect to the Credit Agreement Obligations and the Company shall not be
released from its obligations under the Credit Agreement Obligations as a result
of this Agreement. In no event shall this Agreement be construed to constitute
an assignment or transfer of any of the rights or obligations of the Company
under the Credit Agreement or the other Loan Documents.
SECTION 5.    Representations and Warranties.


WNR represents, warrants and affirms for the benefit of the Credit Agreement
Parties as follows:
(a)WNR is a corporation duly organized and validly existing under the laws of
the State of Washington with all requisite power and authority to own and
operate its properties, to conduct its business as proposed to be conducted and
to enter into and perform its obligations under this Agreement.
(b)    This Agreement constitutes a legal, valid and binding obligation of WNR,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally.


SECTION 6.    Binding Effect, Etc.


This Agreement shall be binding upon WNR and its successors and assigns and
shall inure to the benefit of the Credit Agreement Parties and their respective
successors and assigns; provided, however, that (a) WNR may not assign any of
its obligations or rights under this Agreement and (b) only the Administrative
Agent may enforce the rights of the Credit Agreement Parties hereunder. Each of
the Credit Agreement Parties is an intended beneficiary of the obligations of
WNR under this Agreement and the Administrative Agent shall be entitled to
commence and pursue any action or proceeding against WNR with respect to WNR’s
obligations under this Agreement.
SECTION 7.    Amendments; Termination.


This Agreement may not be amended, supplemented, modified or terminated without
the prior written consent of the Administrative Agent (acting at the direction
of the Required Lenders), WNR and the Company; provided that this Agreement
shall automatically terminate upon the payment in full of all Credit Agreement


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





Obligations (other than contingent expense reimbursement and indemnification
obligations) and the termination of all Commitments under the Credit Agreement.


SECTION 8.    Counterparts.


This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9.    Severability.


Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 10.    Reinstatement.


This Agreement shall continue to be effective, or be reinstated, as the case may
be, if at any time (a) payment, or any part thereof, of any of the Credit
Agreement Obligations is rescinded or must otherwise be restored or returned by
any Credit Agreement Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any substantial part of its property, or otherwise,
all as though such payments had not been made or (b) (i) Credit Agreement
Obligations remain outstanding and (ii) WNR enters into an Assumption Agreement
in respect of Assumed Debt after this Agreement has been terminated in
accordance with its terms.
SECTION 11.    Headings.


Section headings used herein are for convenience of reference only, are not part
of this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 12.    No Waiver; Remedies.


No failure on the part of the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 13.    Governing Law; Jurisdiction.


(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.


(b)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS ARISING OUT
OF OR RELATING TO THIS AGREEMENT BROUGHT BY IT OR ANY OF ITS AFFILIATES SHALL BE
BROUGHT, AND SHALL BE HEARD AND DETERMINED, EXCLUSIVELY IN SUCH NEW YORK STATE
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND, NOTWITHSTANDING THE FOREGOING, MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


SECTION 14.    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14.
[The remainder of this page is intentionally left blank.]


















CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
WEYERHAEUSER NR COMPANY








By: ____________________________
Name:
Title:
ACKNOWLEDGED AND AGREED TO BY:
WEYERHAEUSER COMPANY




By: ____________________________    
Name:
Title:
ACKNOWLEDGED AND AGREED TO BY:
NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent


By: _____________________________
Name:
Title:










CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------











EXHIBIT D-1
to the Term Loan Agreement
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (c) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]




By: __________________________    
Name:
Title:
Date: ____________ __, 20[ _ _ ]








CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------











EXHIBIT D-2
to the Term Loan Agreement


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (b) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]




By: __________________________
Name:
Title:
Date: ____________ __, 20[ _ _ ]












CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------











EXHIBIT D-3
to the Term Loan Agreement
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]




By: __________________________
Name:
Title:
Date: ____________ __, 20[ _ _ ]


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







EXHIBIT D-4
to the Term Loan Agreement
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]




By: _________________________
Name:
Title:
Date: ____________ __, 20[ _ _ ]




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------







EXHIBIT E
to the Term Loan Agreement
[FORM OF] COMPLIANCE CERTIFICATE
The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.
Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
The undersigned Financial Officer of the Borrower hereby certifies as of the
date hereof, in such capacity and not in a personal capacity and without
personal liability, as follows:
1.    I am a Financial Officer of the Borrower.
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and the Restricted Subsidiaries
during the [fiscal year of the Borrower ended [ ]][fiscal quarter of the
Borrower ended [ ]] (the “Applicable Accounting Period”). I have no knowledge of
the existence of any condition or event that constitutes a Default or Event of
Default as of the date of this Certificate[, except as set forth in a separate
attachment, if any, to this Certificate, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto] 1 
3.    The calculations of (a) Total Adjusted Shareholders’ Equity as of the last
day of the Test Period ended as of the last day of the Applicable Accounting
Period, (b) Total Funded Indebtedness as of the last day of the Test Period
ended as of the last day of the Applicable Accounting Period and (c) the ratio
of Total Funded Indebtedness as of the last day of such Test Period to the sum
of Total Adjusted Shareholders’ Equity and Total Funded Indebtedness, in each
case, as of the last day of such Test Period are true and accurate on and as of
the date of this Certificate.






1 Specify the nature and extent of any existing Default, if any, and any
corrective action taken or proposed to be taken with respect thereto.


CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





The foregoing certifications are made and delivered on [       ], pursuant to
Section 5.01(c) of the Credit Agreement.
WEYERHAEUSER COMPANY




By: ______________________________    
Name:
Title:














































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
 
($ Amounts in Millions)
Total Adjusted Shareholders’ Equity: (a) - (b) - (c) - (d) =
$[___]
(a) consolidated shareholders’ equity of the Borrower that would be reported as
“total equity” on the consolidated balance sheet of the Borrower prepared as of
the last day of the Applicable Accounting Period in accordance with GAAP:
$[___]
(b) exclude any cumulative other comprehensive income (loss), in each case as
reflected on the consolidated balance sheet of the Borrower prepared as of the
last day of the Applicable Accounting Period in accordance with GAAP:
$[___]
(c) exclude treasury common shares in the Borrower:
$[___]
(d) exclude the aggregate net book value (after deducting any reserves
applicable thereto) of investments in Unrestricted Subsidiaries:
$[___]
Minimum Required:
$3,000
Total Funded Indebtedness:   (a) + (b) + (c) - (d) - (e) - (f) =
$[___]
(a) Loans and any other Indebtedness of the Borrower and the Restricted
Subsidiaries that would be reported as “long-term debt” on the consolidated
balance of the Borrower prepared as of the last day of the Applicable Accounting
Period in accordance with GAAP:
$[___]
(b) Any Indebtedness of the Borrower and the Restricted Subsidiaries that would
be reported as “current maturities of long-term debt” on the consolidated
balance of the Borrower prepared as of the last day of the Applicable Accounting
Period in accordance with GAAP:
$[___]
(c) Any Indebtedness of the Borrower and the Restricted Subsidiaries that would
be reported as “short-term debt” on the consolidated balance of the Borrower
prepared as of the last day of the Applicable Accounting Period in accordance
with GAAP:
$[___]
(d) To the extent included in (a), (b) or (c), Indebtedness of Unrestricted
Subsidiaries:
$[___]
(e) To the extent included in (a), (b) or (c), Indebtedness that is non-recourse
to the Borrower and the Restricted Subsidiaries, including any Indebtedness
reported as “long-term debt (nonrecourse to the company) held by variable
interest entities” on the consolidated balance sheet of the Borrower prepared as
of the last day of the Applicable Accounting Period:
$[___]
(f) To the extent included in (a), (b) or (c), Indebtedness secured by Timber
Installment Notes Collateral in an amount equal to at least 90% of the
outstanding principal amount thereof:
$[___]
Ratio of Total Funded Indebtedness to Sum of Total Adjusted Shareholders’ Equity
and Total Funded Indebtedness: (a) / (b) =
[___]%
(a) Total Funded Indebtedness:
$[___]
(b) Sum of Total Adjusted Shareholders’ Equity and Total Funded Indebtedness:
$[___]
Maximum Permitted:
65%



















CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





EXHIBIT F
to the Term Loan Agreement
[FORM OF] Cost of Funds True-Up Certificate
Reference is made to the Term Loan Agreement dated as of July 24, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the Lenders party thereto and Northwest Farm Credit Services, PCA,
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
The undersigned officer of the Administrative Agent hereby certifies as of the
date hereof, in such capacity and not in a personal capacity and without
personal liability, as follows:
1.    As of _____________ [insert applicable date that is the third or sixth
anniversary, as applicable, of the Effective Date (or on such other date
approximately preceding any such anniversary as the Arrangers, the
Administrative Agent and the Borrower may agree)] (the “Applicable Reset
Reference Point”), and pursuant to the calculations set forth on Annex A hereto,
the Current Cost of Funds is [ ] basis points, which represents an
[increase/decrease] of [ ] basis points compared to the Effective Date Cost of
Funds.
2.    Pursuant to Section 2.14(g) of the Credit Agreement, LIBOR shall be
[increased/decreased] by [ ] basis points, which [increase/decrease] shall
commence from and as of the Applicable Reset Reference Point and shall remain in
effect until the next Reset Reference Point; provided that in no event shall
LIBOR for any Interest Period be reduced below zero.
3.    The calculations set forth on Annex A hereto are true and accurate as of
the Applicable Reset Reference Point.




























CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





The foregoing certifications are made and delivered on [ ], pursuant to
Section 2.14(g) of the Credit Agreement.
NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent










By: ___________________________________    
Name:
Title:












































CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.



--------------------------------------------------------------------------------





ANNEX A TO
COST OF FUNDS TRUE-UP CERTIFICATE


As of [ ] (the “Applicable Reset Reference Point”).
 
(Amounts in basis points) 1
1. Effective Date Cost of Funds: (a) - (b) =
[___]
(a) LIBOR Floating Note Rate2 as of the date that is two Business Days prior to
the Effective Date:
[___]
(b) LIBOR for an Interest Period of one month as of the date that is two
Business Days prior to the Effective Date:
[___]
2. Current Cost of Funds: (a) - (b) =
[___]
(a) LIBOR Floating Note Rate as of the date that is two Business Days prior to
the Applicable Reset Reference Point:
[___]
(b) LIBOR for an Interest Period of one month as of the date that is two
Business Days prior to the Applicable Reset Reference Point:
[___]
3. Cost of Funds Differential: (a) compared to (b) =
[___]
[Increase/Decrease]
(a) Effective Date Cost of Funds:
[___]
(b) Current Cost of Funds:
[___]























1 If (a) is less than (b) for Line 1 and/or Line 2, reflect as a negative
number.
2 For purposes hereof, “LIBOR Floating Note Rate” means, as of any date of
determination, the estimated funding cost (not the actual sale price), including
standard underwriting fees, for new three-year debt securities indexed to the
one-month LIBOR Screen Rate issued by the Farm Credit Funding Corporation into
the primary market based on market observations on such date indicated at
approximately 9:30 a.m., Eastern time; it being understood that such indications
represent the Farm Credit Funding Corporation’s best estimate of the cost of new
debt issuances based on a combination of daily surveys of selected farm credit
selling group members (participating bond dealers) and ongoing monitoring of the
fixed income markets for actual, recent, primary market issuance by other
government-sponsored of similar bonds and notes and pricing within related
derivative markets, particularly the interest rate swap market. Historical
information on such funding costs is available, for the prior week, on the Farm
Credit Funding Corporation’s website
(farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the “Output” tab
of the most recent spreadsheet.




CHAR1\1536846v3






CHAR1\1539728v3
* For voting purposes only. Percentages are approximate due to rounding.
** After giving effect to an assignment on the Effective Date by Northwest Farm
Credit Services, PCA of $70,000,000.00 of its Commitment to CoBank, FCB (which
will become a Lender via an Assignment and Assumption dated and effective as of
the Effective Date), but before giving effect to the participations on the
Effective Date.
*** After giving effect to the Effective Date assignment and the Effective Date
participations.

